Exhibit 10.1

SUBSCRIPTION BOOKLET

VELOCITY INVESTMENTS, LLC

Best Efforts Offering
UP TO $2,000,000 OF
SUBORDINATED 14% PROMISSORY NOTES

May 15, 2008

 

 

CONTENTS

 

 

 

Instructions for Subscription

 

 

Exhibit A:

Wiring and Check Instructions

 

 

Exhibit B:

Summary of the Offering

 

 

Exhibit C:

Subscription Agreement

 

 

Exhibit D:

Confidential Purchaser Questionnaire

 

 

Exhibit E

Form of Subordinated 14% Promissory Note

 

 

Exhibit F

Subordination Agreement

 

 

Exhibit G:

Risk Factors Rider

 

 

Exhibit H:

The Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2007


--------------------------------------------------------------------------------



VELOCITY INVESTMENTS, LLC

SUBSCRIPTION BOOKLET

INSTRUCTIONS FOR SUBSCRIPTION FOR NOTES

 

 

 

 

Each subscriber for Notes offered must do the following:

 

 

 

 

1.

Complete, sign and deliver the Subscription Agreement included in this
Subscription Booklet.

 

 

 

 

2.

Complete, sign and deliver the Confidential Purchaser Questionnaire included in
this Subscription Booklet.

 

 

 

 

3.

Complete, sign and deliver the Subordination Agreement in cluded in this
Subscription Agreement

 

 

 

 

4.

Deliver payment in the amount of the Promissory Note subscribed for in
accordance with the wire transfer and check instructions attached hereto as
Exhibit A.

 

 

 

 

 

Delivery of the completed subscription documents described above and check (if
applicable) should be delivered directly to the Company at the following
address:

Velocity Asset Management, Inc.
1800 Route 34 North, Building 4, Suite 404B
Wall, NJ 07719

Attention: James J. Mastriani

THE COMPANY MAY ACCEPT OR REJECT SUBSCRIPTIONS IN ITS SOLE DISCRETION. THE
OFFERING IS AVAILABLE ONLY TO “ACCREDITED INVESTORS” AS DEFINED UNDER REGULATION
D UNDER THE SECURITIES ACT OF 1933, AS AMENDED. In the event that a subscription
offer is not accepted by the Company, the subscription funds shall be returned
to the subscriber, without interest or deduction thereon.

--------------------------------------------------------------------------------



EXHIBIT A

Wire and Check Instructions

Wiring Instructions:

Wiring instructions will be provided under separate cover.

Checks:

Checks should be made out to “Velocity Investments, LLC”

--------------------------------------------------------------------------------



Exhibit B

SUMMARY OF THE OFFERING

The following summary is qualified in its entirety by the detailed information
appearing elsewhere in this Subscription Booklet. Although this Subscription
Booklet may provide potential Investors with some references to subject
headings, the information appearing under those headings is not necessarily a
complete or exclusive discussion or description of that subject. References in
this Subscription Booklet to “we,” “us” and “our” are Velocity Investments, LLC.

An investment in the Securities offered hereby involves a high degree of risk.
Prospective Investors are urged to read this Subscription Booklet carefully in
its entirety including the section entitled “Risk Factors,” and the exhibits
attached hereto, including the discussion and risk factors set forth in the
Annual Report on Form 10-K for the fiscal year ended December 31, 2007 of the
Company’s parent, Velocity Asset Management, Inc., a copy of which is attached
hereto as Exhibit F.

 

 

 

The Company:

 

Velocity Investments, LLC (the “Company”) is a New Jersey limited liability
company engaged primarily in acquiring, managing, collecting and servicing
consumer receivable portfolios. The Company is a wholly-owned subsidiary of
Velocity Asset Management, Inc., a Delaware corporation. The Company’s offices
are located at 1800 Route 34 North, Building 4, Suite 404A Wall, NJ, 07719, and
our telephone number is (732) 556-9090.

 

 

 

Offering:

 

Subordinated 14% Promissory Notes (the “Notes”).

 

 

 

Amount of Offering:

 

The Company is offering up to an aggregate amount of $2,000,000 (the “Maximum
Amount”) of Notes.

 

 

 

Minimum Subscription:

 

$50,000, provided that the Company may, in its sole discretion and without
notice to Investors, accept subscriptions for lesser amounts.

 

 

 

Management Participation:

 

The Company’s management, directors and 5% shareholders (the “Insiders”) shall
have the right to participate as investors in the Offering.


--------------------------------------------------------------------------------




 

 

 

Terms of the Placement:

 

The Notes are being offered by the Company only to persons who qualify as
“accredited investors” on a “best efforts” basis during the term of the
Offering, unless the Offering is terminated earlier in the Company’s sole
discretion. The term of the Offering may be extended by an additional thirty
(30) days, without notice to investors. Subscriptions for Notes may not be
revoked or withdrawn once tendered, except in accordance with certain state
laws.

 

 

 

No Minimum and No Escrow

 

We are selling the Notes on a “best efforts” basis. There is no minimum amount
of Notes which we must sell before we receive, and have the right to expend, the
net proceeds from the sale of any Notes. The proceeds from the sale of the Notes
will not be held in escrow, and we, upon accepting subscription, at our
discretion may immediately expend the subscription proceeds.

 

 

 

Offering Period

 

The term of the Offering shall commence on the date hereof and shall terminate
on the earlier to occur of: (i) the date, if any, on which the Maximum Amount
has been subscribed for and accepted by the Company, or (ii) June 30, 2008 (the
“Termination Date”). The Termination Date may be extended for an additional
thirty (30) days by the Company, without notice to Investors.

 

 

 

Closings:

 

The Company intends to conduct an initial closing (the “Initial Closing”) on or
before the Termination Date, and may, after such initial closing, if any,
conduct subsequent closings (each a “Subsequent Closing”) during the remainder
of the term of the Offering until the earlier to occur of: (i) the date, if any,
on which the Maximum Amount has been subscribed for and accepted by the Company,
or (ii) the Termination Date. The Termination Date may be extended for an
additional thirty (30) days in the Company’s sole discretion, without notice to
investors.

 

 

 

Restrictions on Resale:

 

None of the Notes have been registered under the Securities Act of 1933, as
amended (the “Act”) and any certificates representing such Securities will
contain a legend restricting the distribution, resale, transfer, pledge,
hypothecation or other disposition of the Securities unless and until the
Securities are registered under the Act or an opinion of counsel for the Company
is received that registration is not required under the Act.


--------------------------------------------------------------------------------



 

 

 

Selling Agent Fees:

 

The Company has not engaged a selling agent, exclusive or otherwise, to assist
it in the Offering. However, the Company may do so at its discretion. If the
services of a selling agent are utilized, the Company may compensate such
selling agent with: (i) a cash fee of up to five percent (105 of the aggregate
consideration (prior to the payment of expenses) received by the Company for
Notes sold by such selling agent (to be paid simultaneously with each applicable
Closing.

 

 

 

Subscription Agreement:

 

An investment in the Notes will be made pursuant to a Subscription Agreement
substantially in the form of Exhibit C attached hereto and a Confidential
Investor Questionnaire substantially in the form of Exhibit D attached hereto to
be completed by each prospective Investor which, among other things, will
require each prospective Investor to make certain representations to the Company
regarding their status as accredited investors.

 

 

 

Use of Proceeds:

 

The net proceeds from this Offering (after deduction of offering expenses
payable by the Company shall be used primarily for the purchase of portfolios of
unsecured consumer receivables and for general corporate purposes, including
working capital..

 

 

 

Shares of Common Stock Presently Outstanding:

 

As of the date of this Memorandum, the Company had a total of 17,066,821 shares
of Common Stock issued and outstanding. Such amounts do not include 10,109,410
shares of Common Stock underlying options, warrants, convertible debt or
convertible preferred shares outstanding as of the date hereof, the exercise
prices thereof ranging from $1.04 to $3.10 per share.

 

 

 

Shares of Series A-1 Preferred Stock Presently Outstanding:

 

As of the date of this Memorandum, the Company had a total of 1,380,000 shares
of Series A-1 Convertible Preferred Stock issued and outstanding. Such shares of
series A-1 Convertible Preferred Stock are currently convertible into 5,520,000
shares of the Company’s common stock.


--------------------------------------------------------------------------------



EXHIBIT C

SUBSCRIPTION AGREEMENT

Please review, sign on page S-1, and return to:

Velocity Asset Management, Inc.
1800 Route 34 North, Building 4, Suite 404B
Wall, NJ 07719

Attention: James J. Mastriani

Phone: (732) 556-9090
Fax: (732) 783-0406

--------------------------------------------------------------------------------



VELOCITY INVESTMENTS, LLC

SUBSCRIPTION AGREEMENT

               The undersigned (hereinafter “Subscriber”) hereby confirms
his/her/its subscription for the purchase of a Subordinated 14% Promissory Note
(“Note”) of Velocity Investments, LLC., a New Jersey limited liability company
(the “Company”), on the terms described below.

          Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Memorandum. The Notes are sometimes
referred to herein as the “Securities.”

          In connection with this subscription, Subscriber and the Company agree
as follows:

1. Purchase and Sale of the Note.

          (a) The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, a Subordinated 14%
Promissory Note for the aggregate subscription amount set forth on the signature
page hereto. The Subscriber understands that this subscription is not binding
upon the Company until the Company accepts it. The Subscriber acknowledges and
understands that acceptance of this Subscription will be made only by a duly
authorized representative of the Company executing and mailing or otherwise
delivering to the Subscriber at the Subscriber’s address set forth herein, a
counterpart copy of the signature page to this Subscription Agreement indicating
the Company’s acceptance of this Subscription. The Company reserves the right,
in its sole discretion for any reason whatsoever, to accept or reject this
subscription in whole or in part. Following the acceptance of this Subscription
Agreement by the Company, the Company shall issue and deliver to Subscriber a
Subordinated 14% Promissory Note subscribed for hereunder against payment in
U.S. Dollars of the Purchase Price (as defined below). If this subscription is
rejected, the Company and the Subscriber shall thereafter have no further rights
or obligations to each other under or in connection with this Subscription
Agreement. If this subscription is not accepted by the Company on or before the
last day of the Offering Period, this subscription shall be deemed rejected.

          (b) Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price for the Note set forth on the signature page hereof in
an amount required to purchase and pay for the Note subscribed for hereunder
(the “Purchase Price”), which amount has been paid in U.S. Dollars by wire
transfer or check, subject to collection, to the order of “Velocity Investments,
LLC”

          (c) Subscriber understands and acknowledges that this subscription is
part of a private placement by the Company of up to $2,000,000 of Notes (the
“Maximum Amount”), which offering is being made on a “best efforts” basis.
Subscriber understands that there is no minimum amount of Notes which the
Company must sell before it receives, and have the right to expend, the net
proceeds from the sale of any Notes. The proceeds from the sale of the Notes
will not be held in escrow, and the Company, upon accepting subscriptions, at
its discretion may immediately expend the subscription proceeds.

1

--------------------------------------------------------------------------------



2. Representations and Warranties of Subscriber. Subscriber represents and
warrants to the Company and the Placement Agent as follows:

          (a) Subscriber is an “accredited investor” as defined by Rule 501
under the Securities Act of 1933, as amended (the “Act”), and Subscriber is
capable of evaluating the merits and risks of Subscriber’s investment in the
Note and has the ability and capacity to protect Subscriber’s interests.

          (b) Subscriber understands that the Note is not presently registered.
Subscriber understands that the Note will not be registered under the Act on the
ground that the issuance thereof is exempt under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering and that, in the view
of the Commission, the statutory basis for the exception claimed would not be
present if any of the representations and warranties of Subscriber contained in
this Subscription Agreement or those of other purchasers of the Notes are untrue
or, notwithstanding the Subscriber’s representations and warranties, the
Subscriber currently has in mind acquiring any of the Notes for resale upon the
occurrence or non-occurrence of some predetermined event.

          (c) Subscriber is purchasing the Note subscribed for hereby for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing the Note in full compliance with all applicable provisions of the
Act, the rules and regulations promulgated by the United States Securities and
Exchange Commission (the “SEC”) thereunder, and applicable state securities
laws; and that an investment in the Securities is not a liquid investment.

          (d) Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from, the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Subscriber. In connection therewith, Subscriber acknowledges that Subscriber has
had the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized person acting on its
behalf. Subscriber has received and reviewed the Subscription Booklet and all
the information concerning the Company and the Notes, both written and oral,
that Subscriber desires. Without limiting the generality of the foregoing,
Subscriber has been furnished with or has had the opportunity to acquire, and to
review: (i) copies of all of the Company’s publicly available documents,
including but not limited to those attached to the Subscription Booklet, and
(ii) all information, both written and oral, that Subscriber desires with
respect to the Company’s business, management, financial affairs and prospects.
In determining whether to make this investment, Subscriber has relied solely on
(i) Subscriber’s own knowledge and understanding of the Company and its business
based upon Subscriber’s own due diligence investigations and the information
furnished pursuant to this paragraph, and (ii) the information described in
subparagraph 2(g) below. Subscriber understands that no person has been
authorized to give any information or to make any representations which were not
contained in the Subscription Booklet and Subscriber has not relied on any other
representations or information.

2

--------------------------------------------------------------------------------



          (f) Subscriber has all requisite legal and other power and authority
to execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principles of equity, whether such enforcement is considered in a proceeding in
equity or law.

          (g) Subscriber has carefully considered and has discussed with the
Subscriber’s legal, tax, accounting and financial advisors, to the extent the
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the Subscriber.
Subscriber has relied solely on such advisors and not on any statements or
representations of the Company or any of its agents. Subscriber understands that
Subscriber (and not the Company) shall be responsible for Subscriber’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Subscription Agreement.

          (h) This Subscription Agreement and the Confidential Purchaser
Questionnaire accompanying this Subscription Agreement do not contain any untrue
statement of a material fact or omit any material fact concerning Subscriber.

          (i) There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s assets before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.

          (j) The execution, delivery and performance of and compliance with
this Subscription Agreement and the issuance of the Note will not result in any
violation of, or conflict with, or constitute a default under, any of
Subscriber’s articles of incorporation or by-laws, or equivalent limited
liability company, trust or partnership documents, if applicable, or any
agreement to which Subscriber is a party or by which it is bound, nor result in
the creation of any mortgage, pledge, lien, encumbrance or charge against any of
the assets or properties of Subscriber or the Securities.

3

--------------------------------------------------------------------------------



          (k) Subscriber acknowledges that an investment in the Note is
speculative and involves a high degree of risk and that Subscriber can bear the
economic risk of the purchase of the Note, including a total loss of his/her/its
investment.

          (l) Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of the
Subscription Booklet.

          (m) Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Note.

          (n) Subscriber is aware that the Note is and will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act.

          (o) Subscriber understands that the Note shall bear the following
legend or one substantially similar thereto, which Subscriber has read and
understands:

NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.

          (p) Subscriber understands that the security interest granted to
Subscriber with respect to the assets of the Company is subordinate to Wells
Fargo Foothill, LLC and Subscriber has simultaneously herewith executed that
certain Subordination Agreement which is attached to the Subscription Booklet as
Exhibit G. Subscriber understands that the Note shall bear the following legend
or one substantially similar thereto, which Subscriber has read and understands:

NOTICE OF SUBORDINATION

THIS NOTE IS SUBORDINATED TO ALL SENIOR INDEBTEDNESS (AS DEFINED HEREIN) OWING
TO WELLS FARGO FOOTHILL, LLC, AND CERTAIN OTHER LENDERS. BY ACCEPTANCE OF THIS
NOTE, THE HOLDER HEREOF AGREES TO BE BOUND BY THE SUBORDINATION PROVISIONS SET
FORTH HEREIN.

          (q) Because of the legal restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so. Any sales, transfers, or other dispositions of
the Note by Subscriber, if any, will be made in compliance with the Act and all
applicable rules and regulations promulgated thereunder.

4

--------------------------------------------------------------------------------



          (r) Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that Subscriber is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision with respect thereto.

          (s) Subscriber represents that: (i) Subscriber is able to bear the
economic risks of an investment in the Securities and to afford a complete loss
of the investment, and (ii) (A) Subscriber could be reasonably assumed to have
the ability and capacity to protect his/her/its interests in connection with
this subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

          (t) Subscriber further represents that the address of Subscriber set
forth below is his/her principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Note for Subscriber’s own account and not, in
whole or in part, for the account of any other person; Subscriber is purchasing
the Note for investment and not with a view to the resale or distribution
thereof; and that Subscriber has not formed any entity, and is not an entity
formed, for the purpose of purchasing the Note.

          (u) Subscriber understands that the Company shall have the
unconditional right to accept or reject this subscription, in whole or in part,
for any reason or without a specific reason, in the sole and absolute discretion
of the Company (even after receipt and clearance of Subscriber’s funds). This
Subscription Agreement is not binding upon the Company until accepted in writing
by an authorized officer of the Company. In the event that this subscription is
rejected, then Subscriber’s subscription funds (to the extent of such rejection)
will be promptly returned in full without interest thereon or deduction
therefrom.

          (v) Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Notes that is not
contained in, or is in any way contrary to or inconsistent with, statements made
in the Memorandum and this Subscription Agreement.

          (w) Subscriber represents that Subscriber is not subscribing for the
Note as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or meeting or
any public announcement or filing of or by the Company.

5

--------------------------------------------------------------------------------



          (x) Subscriber has carefully read this Subscription Agreement and the
Subscription Booklet, and Subscriber has accurately completed the Confidential
Purchaser Questionnaire which accompanies this Subscription Agreement.

          (y) No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities the Subscriber is not relying upon any
representations other than those contained in the Memorandum or in this
Subscription Agreement.

          (z) Subscriber represents and warrants, to the best of Subscriber’s
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement.

          (aa) Subscriber represents and warrants that Subscriber has: (i) not
distributed or reproduced the Subscription Booklet, in whole or in part, at any
time, without the prior written consent of the Company, (ii) kept confidential
the existence of the Subscription Booklet and the information contained therein
or made available in connection with any further investigation of the Company
and (iii) refrained and shall refrain from trading in the publicly-traded
securities of the Company for so long as such recipient has been in possession
of the material non-public information contained in the Subscription Booklet.

          (bb) If the Subscriber is a corporation, partnership, limited
liability company, trust, or other entity, the person executing this
Subscription Agreement hereby represents and warrants that the above
representations and warranties shall be deemed to have been made on behalf of
such entity and the Subscriber has made the same after due inquiry to determine
the truthfulness of such representations and warranties.

          (cc) If the Subscriber is a corporation, partnership, limited
liability company, trust, or other entity, it represents that: (i) it is duly
organized, validly existing and in good standing in its jurisdiction of
incorporation or organization and has all requisite power and authority to
execute and deliver this Subscription Agreement and purchase the Note as
provided herein; (ii) its purchase of the Note will not result in any violation
of, or conflict with, any term or provision of the charter, By-Laws or other
organizational documents of Subscriber or any other instrument or agreement to
which the Subscriber is a party or is subject; (iii) the execution and delivery
of this Subscription Agreement and Subscriber’s purchase of the Note has been
duly authorized by all necessary action on behalf of the Subscriber; and (iv)
all of the documents relating to the Subscriber’s subscription to the Note have
been duly executed and delivered on behalf of the Subscriber and constitute a
legal, valid and binding agreement of the Subscriber.

6

--------------------------------------------------------------------------------



3. Representations and Warranties of the Company. The Company represents and
warrants to Subscriber as follows:

          (a) The Company is duly organized and validly exists as a limited
liability company in good standing under the laws of the State of New Jersey.

          (b) The Company has all requisite corporate power and authority to
enter into, deliver and perform this Subscription Agreement.

          (c) All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the Notes to
be sold by the Company pursuant to this Subscription Agreement. This
Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, whether
considered in a proceeding in equity or law.

          (d) The transaction contemplated hereby will not result in the
application of any anti-dilution or price protection provisions attributable to
any of the Company’s existing and outstanding securities, whether equity, debt
or a hybrid thereof.

4. Indemnification. Subscriber agrees to indemnify and hold harmless the
Company, the Placement Agent, and their respective officers, directors,
employees, shareholders, agents, attorneys, representatives and affiliates, and
any person acting for or on behalf of the Company or the Placement Agent, from
and against any and all damage, loss, liability, cost and expense (including
reasonable attorneys’ fees and disbursements) which any of them may incur by
reason of the failure by Subscriber to fulfill any of the terms and conditions
of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by Subscriber herein, or in any other
document provided by Subscriber to the Company in connection with this
investment. All representations, warranties and covenants of each of Subscriber
and the Company contained herein shall survive the acceptance of this
subscription and the Closings.

5. Miscellaneous.

          (a) Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.

          (b) Subscriber agrees that Subscriber cannot cancel, terminate, or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.

          (c) Subscriber has read and has accurately completed this entire
Subscription Agreement.

7

--------------------------------------------------------------------------------



          (d) This Subscription Agreement, together with the Subscription
Booklet and the Note, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and may be amended or waived
only by a written instrument signed by all parties.

          (f) Subscriber acknowledges that it has been advised and has had the
opportunity to consult with Subscriber’s own attorney regarding this
subscription and Subscriber has done so to the extent that Subscriber deems
appropriate.

          (g) Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid) or (c) by a recognized
overnight delivery service (with charges prepaid).

 

 

 

If to the Company, at:

 

 

 

Velocity Investments, LLC.

 

Building 4, Suite 404A

 

Wall, NJ 07719

 

Attn. James J. Mastriani

 

Tel: (732) 556-9090, Fax: (732) 783-0406

 

 

 

With a copy to:

 

 

 

Douglas S. Ellenoff, Esq.

 

Ellenoff Grossman & Schole LLP

 

150 East 42nd Street

 

New York, NY 10017

 

Tel: (212) 370-1300, Fax: (212) 370-7889

 

 

 

If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as Subscriber shall have specified
to the Company in writing

          (h) Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or any delay by the Company in exercising such right
or remedy, will not operate as a waiver thereof. No waiver by the Company will
be effective unless and until it is in writing and signed by the Company.

          (i) This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
as such laws are applied by the New York courts except with respect to the
conflicts of law provisions thereof, and shall be binding upon the Subscriber
and the Subscriber’s heirs, estate, legal representatives, successors and
permitted assigns and shall inure to the benefit of the Company, and its
successors and assigns.

8

--------------------------------------------------------------------------------



          (j) Any legal suit, action or proceeding arising out of or relating to
this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York. The parties
hereto hereby: (i) waive any objection which they may now have or hereafter have
to the venue of any such suit, action or proceeding, and (ii) irrevocably
consent to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party which is mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.

          (k) If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provisions hereof.

          (l) The parties understand and agree that money damages would not be a
sufficient remedy for any breach of this Subscription Agreement by the Company
or the Subscriber and that the party against which such breach is committed
shall be entitled to equitable relief, including an injunction and specific
performance, as a remedy for any such breach, without the necessity of
establishing irreparable harm or posting a bond therefor. Such remedies shall
not be deemed to be the exclusive remedies for a breach by either party of this
Subscription Agreement but shall be in addition to all other remedies available
at law or equity to the party against which such breach is committed.

          (m) All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.

          (n) This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

[Remainder of Page intentionally left blank]

[Signature Pages Follow]

9

--------------------------------------------------------------------------------



Signature Page for Individuals:

          IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.

 

 

 

$

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Purchase Price

 

Principal Amount of Note

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print or Type Name

 

Print or Type Name (Joint-owner)

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Signature (Joint-owner)

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

Date (Joint-owner)

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Social Security Number

 

Social Security Number (Joint-owner)

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address

 

Address (Joint-owner)

 

 

 

_________ Joint Tenancy

 

______ Tenants in Common

S-1

--------------------------------------------------------------------------------



Signature Page for Partnerships, Corporations or Other Entities:

          IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.

 

 

 

$

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total Purchase Price

 

Principal Amount of Note

 

 

 

--------------------------------------------------------------------------------

 

 

Print or Type Name of Entity

 

 

 

 

 

--------------------------------------------------------------------------------

Address

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Taxpayer I.D. No. (if applicable)

 

Date

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Print or Type Name and Indicate

 

 

Title or Position with Entity

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature (other authorized signatory)

 

Print or Type Name and Indicate

 

 

Title or Position with Entity

S-1

--------------------------------------------------------------------------------



Acceptance:

          IN WITNESS WHEREOF, the Company has caused this Subscription Agreement
to be executed, and the foregoing subscription accepted, as of the date
indicated below, as to a Subordinated 14% Promissory Note in the principle
amount of $_______.

 

 

 

 

 

 

VELOCITY INVESTMENTS, LLC.

 

 

 

 

 

By: 

/s/ Peter Ragan, Jr.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Peter Ragan, Jr.

 

 

 

President

 

 

 

Date: ______________________________, 2008

S-2

--------------------------------------------------------------------------------



EXHIBIT D

CONFIDENTIAL PURCHASER QUESTIONNAIRE

Please review, sign on page 6, and return to:

Velocity Asset Management, Inc.
1800 Route 34 North, Building 4, Suite 404B
Wall, NJ 07719

Attention: James J. Mastriani

Phone: (732) 556-9090
Fax: (732) 783-0406

--------------------------------------------------------------------------------



CONFIDENTIAL PURCHASER QUESTIONNAIRE

VELOCITY INVESTMENTS, LLC

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM VELOCITY INVESTMENTS, LLC (THE “COMPANY”).

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY.

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Velocity Investments, LLC. and the subscriber signatory thereto (the
“Subscription Agreement”).

          (1) The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category. The undersigned agrees to
furnish any additional information which the Company deems neces­sary in order
to verify the answers set forth below.

 

 

 

Category A _____

 

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

 

 

 

 

Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.

 

 

 

Category B _____

 

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.


--------------------------------------------------------------------------------



 

 

 

Category C _____

 

The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.

 

 

 

Category D _____

 

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan associa­tion or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors (describe entity).

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Category E _____

 

The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940 (describe entity).

 

 

 

Category F _____

 

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000 (describe
entity).

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



 

 

 

Category G _____

 

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation
506(b)(2)(ii) under the Act.

 

 

 

Category H _____

 

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Purchaser Questionnaire (describe entity).

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable Closing (as defined in the Memorandum) in the
event that the representations and warranties in this Purchaser Questionnaire
shall cease to be true, accurate and complete.


 

 

 

 

 

(2)

 

Suitability (please answer each question)

 

 

 

 

 

 

 

(a)

 

For an individual, please describe your current employment, including the
company by which you are employed and its principal business:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(b)

 

For an individual, please describe any college or graduate degrees held by you:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(c)

 

For all subscribers, please list types of prior investments:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(d)

 

For all subscribers, please state whether you have you participated in other
private placements before:


 

 

 

 

 

 

YES __________

 

NO __________

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(e)

 

If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:


 

 

 

 

 

 

 

 

 

Public
Companies

 

Private
Companies

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Frequently

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Occasionally

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Never

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(f)

 

For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?


 

 

 

 

 

 

 

YES

________

 

NO

__________


 

 

 

 

 

 

 

(g)

 

For trust, corporate, partnership and other institutional subscribers, do you
expect your total assets to significantly decrease in the foreseeable future?


 

 

 

 

 

 

 

YES

________

 

NO

__________


 

 

 

 

 

 

 

(h)

 

For all subscribers, do you have any other investments or contingent liabilities
which you reasonably anticipate could cause you to need sudden cash requirements
in excess of cash readily available to you?


 

 

 

 

 

 

 

YES

________

 

NO

__________


 

 

 

 

 

 

 

(i)

 

For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?


 

 

 

 

 

 

 

YES

________

 

NO

__________


 

 

 

 

 

 

 

(j)

 

For all subscribers, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?


 

 

 

 

 

 

 

YES

________

 

NO

__________


--------------------------------------------------------------------------------



 

 

 

 

 

(3)

 

Manner in which title is to be held: (circle one)


 

 

 

 

 

 

 

(a)

 

Individual Ownership

 

 

 

 

 

 

 

(b)

 

Community Property

 

 

 

 

 

 

 

(c)

 

Joint Tenant with Right of Survivorship (both parties must sign)

 

 

 

 

 

 

 

(d)

 

Partnership

 

 

 

 

 

 

 

(e)

 

Tenants in Common

 

 

 

 

 

 

 

(f)

 

Company

 

 

 

 

 

 

 

(g)

 

Trust

 

 

 

 

 

 

 

(h)

 

Other

 

 

 

 

 

(4)

 

FINRA Affiliation.

 

 

 

 

 

Are you affiliated or associated with an FINRA member firm (please check one):


 

 

 

 

 

 

 

YES

________

 

NO

__________


 

 

 

If Yes, please describe how you are affiliated/associated:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

*If subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

 

 

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
the FINRA Conduct Rules.


 

 

 

 

--------------------------------------------------------------------------------

 

Name of FINRA Member Firm

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Authorized Officer

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



 

 

 

 

 

(5)

 

For Trust Subscribers

          A. Certain trusts generally may not qualify as accredited investors
except under special circumstances. Therefore, if you intend to purchase the
shares of the Company’s stock in whole or in part through a trust, please answer
each of the following questions.

          Is the trustee of the trust a national or state bank that is acting in
its fiduciary capacity in making the investment on behalf of the trust?

 

 

 

 

 

 

 

YES

o

 

NO

o

          Does this investment in the Company exceed 10% of the trust assets?

 

 

 

 

 

 

 

YES

o

 

NO

o

          B. If the trust is a revocable trust, please complete Question 1
below. If the trust is an irrevocable trust, please complete Question 2 below.

 

 

 

 

 

1.

 

REVOCABLE TRUSTS

 

 

 

 

 

 

 

Can the trust be amended or revoked at any time by its grantors:


 

 

 

 

 

 

 

YES

o

 

NO

o


 

 

 

 

 

 

 

If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):

 

 

 

 

 

 

 

Grantor Name: _________________________

          Net worth of grantor (including spouse, if applicable), including
home, home furnishings and automobiles exceeds $1,000,000?

 

 

 

 

 

 

 

YES

o

 

NO

o

OR

          Income (exclusive of any income attributable to spouse) was in excess
of $200,000 for 2006 and 2007 and is reasonably expected to be in excess of
$200,000 for 2008?

 

 

 

 

 

 

 

YES

o

 

NO

o

OR

          Income (including income attributable to spouse) was in excess of
$300,000 for 2006 and 2007 and is reasonably expected to be in excess of
$300,000 for 2008?

 

 

 

 

 

 

 

YES

o

 

NO

o


--------------------------------------------------------------------------------



 

 

 

 

 

2.

 

IRREVOCABLE TRUSTS

 

 

 

 

 

 

 

If the trust is an irrevocable trust, please answer the following questions:

 

 

 

 

 

 

 

Please provide the name of each trustee:

 

 

 

 

 

 

 

Trustee Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Trustee Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

          Does the trust have assets greater than $5 million?


 

 

 

 

 

 

 

YES

o

 

NO

o


 

 

 

 

 

 

 

          Do you have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company?


 

 

 

 

 

 

 

YES

o

 

NO

o


 

 

 

 

 

 

Indicate how often you invest in:

 

 

 

Marketable Securities

 

 

 

Often o

Occasionally o

Seldom o

Never o

 

 

 

 

 

 

Restricted Securities

 

 

 

 

 

 

Often o

Occasionally o

Seldom o

Never o

 

 

 

 

 

 

Venture Capital Companies

 

 

 

 

 

 

Often o

Occasionally o

Seldom o

Never o


--------------------------------------------------------------------------------



          The undersigned has been informed of the significance to the Company
of the foregoing representations and answers contained in this Confidential
Purchaser Questionnaire and such representations and answers have been provided
with the understanding that the Company and the Selling Agent will rely on them.

 

 

 

 

 

 

 

 

 

Individual

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name of Individual

 

 

 

 

(Please type or print)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Signature of Individual

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name of Joint Owner

 

 

 

 

(Please type or print)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Signature (Joint Owner)

 

 

 

 

 

 

 

 

 

Partnership, Corporation or

 

 

 

 

Other Entity

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

Print or Type Entity Name

 

 

 

 

 

 

 

 

By:

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Print or Type Name

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Signature

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Signature (other authorized signatory)


--------------------------------------------------------------------------------



Exhibit E

NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.

NOTICE OF SUBORDINATION

          THIS NOTE IS SUBORDINATED TO ALL SENIOR INDEBTEDNESS (AS DEFINED
HEREIN) OWING TO WELLS FARGO FOOTHILL, LLC, AND CERTAIN OTHER LENDERS. BY
ACCEPTANCE OF THIS NOTE, THE HOLDER HEREOF AGREES TO BE BOUND BY THE
SUBORDINATION PROVISIONS SET FORTH HEREIN.

VELOCITY INVESTMENTS, LLC
a New Jersey limited liability company

14% SUBORDINATED NOTE

 

 

No. __

 

$ _______

May __, 2008

          FOR VALUE RECEIVED, VELOCITY INVESTMENTS, LLC, a New Jersey limited
liability company (the “Company”), hereby promises to pay to ________________,
(hereinafter referred to as the “Holder”), or registered assigns, the principal
sum of _____________ Dollars ($_______), with interest at a rate of fourteen
percent (14.0%) per annum.

1. This Note. Unless this subordinated note (“Note”) is otherwise redeemed
pursuant to Section 5 hereof, interest and principal on this Note shall be
payable at the address indicated in the Subscription Agreement executed by the
Holder in connection with the investment in this Note or any such other address
as the Holder may from time to time designate in writing to the Company,
regardless of whether payment becomes due on the Maturity Date (as defined
below) or upon the occurrence of an Event of Default (as defined below).

--------------------------------------------------------------------------------



2. Payment of Principal and Interest. This Note will mature on May __, 2011 (the
“Maturity Date”). Interest shall be payable quarterly in arrears beginning on
the last day of the month that is four months from the date of this Note (each,
an “Interest Payment Date”). Interest shall be computed based on the actual
number of days elapsed, but on the basis of a 360-day year of twelve 30-day
months calculated on the unpaid balance of the principal sum from the date of
issue. Principal shall be due and payable upon the Maturity Date or upon the
occurrence of an Event of Default (as defined below). Except as provided herein,
all payments of principal and interest by the Company under this Note shall be
made in United States dollars in immediately available funds to an account
specified by the Holder.

3. Security Interest

          (a) To secure the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all of the
obligations and liabilities of the Company to the Holder under this Note (the
“Obligations’), the Company hereby assigns, pledges and grants to Holder, a
continuing subordinated security interest in and lien upon all of the Company’s
property and assets (the “Collateral”), whether real or personal, tangible or
intangible, and whether now owned or hereafter acquired, or in which it now has
or at any time in the future may acquire any right, title or interest, including
without limitation, all of the following property in which it now has or at any
time in the future may acquire any right, title or interest: all accounts,
inventory, equipment, goods, documents, instruments (including, without
limitation, promissory notes), contract rights, general intangibles (including,
without limitation, payment intangibles), chattel paper, supporting obligations,
investment property, letter-of-credit rights, trademarks, tradestyles, patents
and copyrights in which the Company now has or hereafter may acquire any right,
title or interest, all books, records, computer programs, tapes, disks, and
related data processing software that at any time evidence or contain
information relating to Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereof; all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. The Company authorizes the
Holder to file such financing statements and amendments thereto and all other
documents and instruments and to do such other acts and things as are reasonably
necessary to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other ·rights and security
contemplated hereby all in accordance with the Uniform Commercial Code of the
State of New Jersey as in effect from time to time. The security interest
granted hereby shall be prior in right to all other security interests granted
by the Maker in its assets, except that such security interest will be junior in
right to the security interest held by Wells Fargo Foothill, LLC as set forth in
Section 4 of this Note.

--------------------------------------------------------------------------------



4. Subordination. The Holder hereby irrevocably and unconditionally subordinates
his, her or its right of payment and collection under this Note to all Senior
Indebtedness of the Company. “Senior Indebtedness” shall mean all indebtedness
of the Company, including, without limitation, the Company’s obligations under
that certain Loan and Security Agreement, dated as of January 27, 2005 (as
heretofore or hereafter amended, from time to time, the “WFF Loan Agreement”),
among Velocity Asset Management, Inc., the Company and WFF, but “Senior
Indebtedness” shall not include any other indebtedness of the Company incurred
following the issuance of this Note that qualifies as long-term debt in
accordance with U.S. generally accepted accounting principles. In furtherance of
the foregoing, except as expressly permitted herein, the Company will not make,
and no Holder of this Note will accept or receive, any payment of this Note
until all the Senior Indebtedness has been indefeasibly paid in full in cash. If
any Holder of this Note shall receive any payment on account of this Note in
violation of the subordination provisions of this Note, it shall hold such
payment in trust for the benefit of the holders of the Senior Indebtedness and,
promptly upon discovery or notice of such violation, pay it over to such holders
for application in payment of the Senior Indebtedness. So long as no Default or
Event of Default (as such terms are defined in the WFF Loan Agreement) shall
have occurred and be continuing, or would result therefrom, the Company may pay
to the Holder and the Holder may accept and retain, (i) regularly scheduled
payments of interest and principal as and at the times when due and payable
under this Note, as originally executed and delivered, or, with the prior
written consent of WFF, as amended and (ii) with the prior written consent of
WFF, other payments prior to the due date thereof, including, but not limited
to, those arising upon the acceleration of the Company’s obligations hereunder
pursuant to Section 9 herof. The holders of the Senior Indebtedness are intended
to be third-party beneficiaries of this Note. As such, this Note may not be
modified except by an instrument in writing signed by the holders of the Senior
Indebtedness.

5. Call of Notes by the Company. The Company shall not, directly or indirectly,
call for redemption, redeem, prepay, repurchase, or otherwise acquire (any such
event referred to herein as a “call”) this Note or any portion thereof except as
set forth in this Section 6.

          a. Optional Redemption Upon Call by the Company. Beginning on the date
hereof, the Company may, at its option, call this Note at a price equal to the
outstanding principal sum of, plus accrued but unpaid interest on, any late
charges associated with this Note and a call premium as follows:

 

 

 

 

(i)

From the date hereof through November __, 2008 - 104.0% of the principal amount

 

 

 

 

(ii)

From November __, 2008 through May __, 2009 - 103.0% of the principal amount

 

 

 

 

(iii)

From May __, 2009 through November __, 2010 - 102.0% of the principal amount

 

 

 

 

(iv)

From November __, 2010 through May __, 2010 - 101.0% of the principal amount

 

 

 

 

(v)

From May __, 2009 through November __, 2010 - 100.5% of the principal amount

          b. Notice of Call. The right of the Company to call this Note pursuant
to this Section 6 shall be conditioned upon the Company’s giving notice of such
call (the “Call Notice”, and the date the Call Notice is given being referred to
as the “Call Notice Date”), by personal delivery, overnight courier, certified
mail or by facsimile, signed by an authorized officer, to the Holder of this
Note, not less than sixty (60) days prior to the date upon which the call is to
be effective (the “Call Effective Date”). The Call Notice shall be irrevocable
and shall specify the Call Effective Date, which may not be less than 60 days
after the Call Notice Date.

--------------------------------------------------------------------------------



6. Transfer. Subject to the provisions of the legend above, this Note is freely
transferable, in whole or in part, by the Holder, and such transferee shall have
the same rights hereunder as the Holder. The Company may not assign or delegate
any of its obligations under this Note without the prior written consent of the
Holder (or its successor, transferee or assignee). Upon surrender of this Note
for transfer or exchange, a new Note or new Notes of the same tenor, dated the
date to which interest has been paid on the surrendered Note and in an aggregate
principal amount equal to the unpaid principal amount of this Note so
surrendered, will be issued to and registered in the name of the transferee or
transferees. The Company may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payments and for all
other purposes.

7. Note Register. This Note is transferable only upon the books of the Company
which it shall cause to be maintained for such purpose. The Company may treat
the registered holder of this Note as the Holder appears on the Company’s books
at any time as the Holder for all purposes.

8. Defaults and Remedies. The entire unpaid principal of this Note shall become
and be immediately due and payable upon written demand by the Holder, without
any other notice or demand of any kind or any presentment or protest, if any one
of the following events (each, an “Event of Default”) shall occur and be
continuing at the time of such demand, whether voluntarily or involuntarily, or,
without limitation, occurring or brought about by operation of law or pursuant
to or in compliance with any judgment, decree or order of any court or any
order, rule or regulation of any governmental body:

          a. the Company is delinquent in payment of any interest for a period
of more than 30 days or the Company fails to pay the entire principal amount of
this Note within ten days after the Maturity Date;

          b. the Company defaults in any of its other financial obligations in
excess of $500,000 that are not cured within 30 days;

          c. the Company, pursuant to or within the meaning of any applicable
U.S. federal and state laws relating to bankruptcy, insolvency, winding up,
administration, receivership and other similar matters for the relief of
creditors (each, a “Bankruptcy Law”):

                    i. commences a voluntary case;

                    ii. consents to the entry of an order for relief against it
in an involuntary case;

                    iii. consents to the appointment of a custodian of it or for
any substantial part of its property;

                    iv. makes a general assignment for the benefit of its
creditors; or

                    v. is unable to, or admits in writing its inability to, pay
its debts as they become due.

--------------------------------------------------------------------------------



          d. there shall be commenced against the Company any case, proceeding
or action of the type referred to below or a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that:

                    i. is for relief against the Company in an involuntary case;

                    ii. appoints a custodian of the Company or for any
substantial part of its property; or

                    iii. orders the winding up or liquidation of the Company.

Upon an Event of Default, without any further notice or demand, in addition to
and not in limitation of any other rights or remedies which the Holder may
otherwise have, the Company shall pay the Holder a late charge computed at the
rate of 18% per annum of the amount not paid. Notwithstanding the foregoing, an
Event of Default under Section 9(b) hereof shall not constitute an Event of
Default without written notice from the holders of a majority of the principal
amount of the Notes then outstanding.

9. Parity of Notes. In the event any other holder of notes issued
contemporaneously with this Note (each, and “Offering Note” and, collectively,
the “Offering Notes”) elects to accelerate the Offering Note held by such holder
as a result of an Event of Default, the Company shall notify the Holder of this
Note of such event and all holders of Offering Notes shall be deemed to have
equal parity.

10. Loss, Etc., of Note. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note, and of indemnity
reasonably satisfactory, to the Company if lost, stolen or destroyed, and upon
surrender and cancellation of this Note if mutilated, and upon reimbursement of
the Company’s reasonable incidental expenses, the Company shall execute and
deliver to the Holder a new Note of like date, tenor and denomination.

11. Amendment, Waiver Etc., By Holder. The terms of this Note may be amended or
waived upon the written consent of the Company and the Holder.

12. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New Jersey.

13. Waiver. The Company hereby waives presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance or enforcement of this Note. If an action is brought for
collection under this Note, the Holder shall be entitled to receive all costs of
collection, including, but not limited to, its reasonable attorneys’ fees.

--------------------------------------------------------------------------------



[Signature Page Follows]

--------------------------------------------------------------------------------



          WITNESS the following signature and seal:

 

 

 

 

VELOCITY INVESTMENTS, LLC

 

 

 

 

By:

/s/ Peter Ragan, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Peter Ragan, Jr.

 

 

President

[Corporate Seal]

--------------------------------------------------------------------------------



Exhibit F

SUBORDINATION AGREEMENT

          THIS SUBORDINATION AGREEMENT (this “Agreement”), is dated as of May
__, 2008, by and among:

          Each of the individuals and entities now or hereafter executing a
counterpart signature page hereto for a “Subordinated Lender” (each, a
“Subordinated Lender”, and collectively, the “Subordinated Lenders”); and

          WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company
(“Senior Lender”), which is the Lender under that certain Loan and Security
Agreement, dated as of January 27, 2005, by and between VELOCITY INVESTMENTS,
L.L.C., a New Jersey limited liability company (“Borrower”), and Senior Lender,
as successor-in-interest to Wells Fargo Foothill, Inc. (as the same has been and
may hereafter be amended, restated, renewed, replaced, supplemented, extended or
otherwise modified from time to time, the “Loan Agreement”).

W I T N E S S E T H  T H A T:

          In order to induce Senior Lender to continue to make the financial
accommodations to Borrower provided for in the Loan Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Subordinated Lender hereby agrees with Senior Lender that, so
long as any Senior Indebtedness (as hereinafter defined) is outstanding or
committed to be advanced, each such party will comply with such of the following
provisions as are applicable to it.

          1. Certain Definitions.

          1.1 Insolvency Proceeding. The term “Insolvency Proceeding” shall mean
any voluntary or involuntary dissolution, winding-up, total or partial
liquidation, reorganization or bankruptcy, insolvency, receivership or other
statutory or common law proceedings or arrangements involving Borrower or any
guarantor of the Senior Indebtedness, or the readjustment of the liabilities of
Borrower or such guarantor or any assignment for the benefit of creditors or any
marshalling of the assets or liabilities of Borrower or such guarantor.

          1.2 Senior Indebtedness. The term “Senior Indebtedness” shall mean any
and all loans, advances, extensions of credit to, and all other indebtedness,
obligations and liabilities, now existing or hereafter arising, direct or
contingent, of Borrower now or hereafter owing to Senior Lender, outstanding
from time to time, arising under or in connection with the Loan Agreement, and
any and all indebtedness to Senior Lender in respect of any and all future loans
or advances or extensions of credit made to Borrower by Senior Lender, prior to,
during or following any proceeding in respect of any Insolvency Proceeding,
together with interest thereon and all fees, expenses and other amounts
(including costs of collection and reasonable attorneys’ fees) at any time owing
to Senior Lender, whether arising in connection with the Loan Agreement or such
other indebtedness (regardless of the extent to which the Loan Agreement or such
other indebtedness is enforceable against Borrower and regardless of the extent
to which such amounts are allowed as claims against Borrower in any Insolvency
Proceeding, and including any interest thereon accruing after the commencement
of any Insolvency Proceeding and any other interest that would have accrued
thereon but for the commencement of such Insolvency Proceeding) and all advances
made for the preservation, maintenance, insurance or protection of any
collateral securing any of the foregoing, and all refinancings of the foregoing,
and all guaranties of the foregoing. All Senior Indebtedness shall be entitled
to the benefits of this Agreement without notice thereof being given to
Subordinated Lenders.

--------------------------------------------------------------------------------



          1.3 Subordinated Indebtedness. The term “Subordinated Indebtedness”
shall mean all existing and hereafter arising indebtedness, obligations and
liabilities of Borrower to any or all of the Subordinated Lenders and the
obligations of each Person that guarantees or grants a security interest in or
lien against such Person’s property to secure, or otherwise is or becomes liable
for, payment of any Senior Indebtedness that is also a party (other than the
Subordinated Lenders) to or in respect of any agreement or instrument securing
or guaranteeing any of Borrower’s obligations to any Subordinated Lender,
whether direct or contingent, including any and all accounts payable, advances
of funds or property, principal, interest, fees, expenses and any sums owing in
connection with the redemption or repurchase of any equity interests in Borrower
held by any of the Subordinated Lenders, and all claims, rights, causes of
action, judgments and decrees in respect of the foregoing, including, without
limitation:

          (a) all indebtedness and obligations under all 14% Subordinated Notes
executed by Borrower, payable to the order of any Subordinated Lender
(collectively, the “Subordinated Notes”); and

          (b) the obligations of each party (other than a Subordinated Lender)
to, under or in respect of any agreement or instrument securing or guaranteeing
any of Borrower’s obligations to any Subordinated Lender under the Subordinated
Notes (the Subordinated Notes and any other agreement evidencing or relating to
Subordinated Indebtedness being hereinafter collectively referred to as the
“Subordinated Agreements”).

For the purposes of this Agreement, the term “Subordinated Lenders” shall mean
the Subordinated Lenders named in the preamble to this Agreement, their
respective heirs, legal representatives, successors and assigns, and any and all
assignees or holders of Subordinated Indebtedness.

          1.4 Other Capitalized Terms. Except as otherwise specified herein,
capitalized terms used in this Agreement which are defined in the Loan Agreement
have the same meanings herein as therein.

          2. Representations and Warranties. Each of the Subordinated Lenders
hereby represents and warrants to Senior Lender that there is no default in
respect of any Subordinated Indebtedness owing to such Subordinated Lender, and
the Subordinated Lenders have delivered to Senior Lender true and correct copies
of each of the Subordinated Agreements as in effect on the date hereof.

--------------------------------------------------------------------------------



          3. Terms of Subordination.

          3.1 No Transfer. No Subordinated Lender shall sell or otherwise
dispose of any of the Subordinated Indebtedness except with the prior, written
consent of Senior Lender and except to a Person who agrees in advance in
writing, pursuant to an agreement in form acceptable to Senior Lender, to become
a party hereto. A Subordinated Lender shall give Senior Lender at least thirty
(30) days’ prior, written notice of any such proposed transfer stating the
identity of the transferee and providing such other information as Senior Lender
shall require.

          3.2 Payment Subordinated. Anything in the instruments or agreements
evidencing Subordinated Indebtedness to the contrary notwithstanding, the
payment of the Subordinated Indebtedness is and shall be expressly subordinate
and junior in right of payment and exercise of remedies to the prior
indefeasible payment in full in cash of the Senior Indebtedness to the extent
and in the manner provided herein, and the Subordinated Indebtedness is hereby
subordinated as a claim against Borrower or any guarantor of the Senior
Indebtedness or any of the assets of, or ownership interests in, Borrower or
such guarantor, whether such claim be (i) in the event of any distribution of
the assets of Borrower or such guarantor upon any Insolvency Proceeding, or (ii)
other than in connection with an Insolvency Proceeding, to the prior
indefeasible payment in full in cash of the Senior Indebtedness. In furtherance
of the foregoing, except as expressly permitted by Section 3.7 hereof, or unless
Senior Lender shall otherwise consent in writing, Borrower will not make, and no
holder of Subordinated Indebtedness will demand, accept or receive, any payment
of Subordinated Indebtedness until all the Senior Indebtedness has been
indefeasibly paid in full in cash, except to the extent filing of a claim is
required to avoid the effect of any applicable statute of limitations. In the
event that all or any part of payment of the Senior Indebtedness is rescinded or
recovered directly or indirectly from Senior Lender as a preference, fraudulent
transfer or otherwise (whether by demand, settlement, litigation or otherwise),
such rescinded or recovered payments shall constitute Senior Indebtedness for
all purposes hereunder and the obligations of Subordinated Lenders hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be.

          3.3 Distributions in Insolvency Proceeding. In the event of any
Insolvency Proceeding relative to Borrower or any guarantor of the Senior
Indebtedness or such party’s property, all of the Senior Indebtedness owed by
Borrower shall first be indefeasibly paid in full in cash before any payment on
account of principal, premium or interest or otherwise is made upon or in
respect of the Subordinated Indebtedness, and in any such proceedings any
payment or distribution of any kind or character, whether in cash or property or
securities which may be payable or deliverable in respect of the Subordinated
Indebtedness shall be paid or delivered directly to Senior Lender for
application in payment of the Senior Indebtedness, unless and until all such
Senior Indebtedness shall have been indefeasibly paid and satisfied in full in
cash. In the event that, notwithstanding the foregoing, upon any such Insolvency
Proceeding, any payment or distribution of assets of Borrower or a guarantor of
the Senior Indebtedness of any kind or character, whether in cash, property or
securities, shall be received by any holder of the Subordinated Indebtedness
before all Senior Indebtedness is indefeasibly paid in full in cash, such
payment or distribution shall be immediately paid over to the holder of the
Senior Indebtedness, for application to the payment of all Senior Indebtedness
remaining unpaid until all Senior Indebtedness shall have been indefeasibly paid
in full in cash, after giving effect to any concurrent payment or distribution
to the holder of Senior Indebtedness.

--------------------------------------------------------------------------------



          3.4 Attorneys-in-Fact, Proof and Voting of Claims.

          (a) Attorneys-in-Fact. Each Subordinated Lender, for himself or
herself or itself and his or her or its heirs, legal representatives, successors
and assigns, hereby irrevocably authorizes and directs Senior Lender and any
trustee in bankruptcy, receiver, custodian or assignee for the benefit of
creditors of Borrower or any guarantor of the Senior Indebtedness in any
Insolvency Proceeding, on such Subordinated Lender’s behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided for
in this Agreement and irrevocably appoints, which appointment is coupled with an
interest, upon any Event of Default under the Loan Agreement and during the
continuance thereof or any failure to comply with the terms of this Agreement,
Senior Lender or any such trustee, receiver, custodian or assignee, his or her
or its attorneys-in-fact for such purpose with full powers of substitution and
revocation.

          (b) Proof and Vote of Claims. Each Subordinated Lender hereby
irrevocably appoints, which appointment is irrevocable and coupled with an
interest, Senior Lender as such Subordinated Lender’s true and lawful attorney,
with full power of substitution, in the name of such Subordinated Lender, Senior
Lender, or otherwise, for the sole use and benefit of Senior Lender, to the
extent permitted by law, to prove and vote all claims relating to the
Subordinated Indebtedness, either in the name of Senior Lender or in the name of
such Subordinated Lender, by proof of debt, proof of claim, suit or otherwise,
to collect any assets of Borrower or any guarantor of the Senior Indebtedness
and to receive and collect all distributions, securities, property and payments
to which such Subordinated Lender would be otherwise entitled on any liquidation
of Borrower or such guarantor or any of its property or in any proceeding
affecting Borrower or such guarantor or its property under any bankruptcy or
insolvency laws or any laws or proceedings relating to the relief of Borrower or
such guarantor, readjustment, composition or extension of indebtedness or
reorganization, provided, however, that if Senior Lender shall not have made and
presented a proof of claim in connection with the Subordinated Indebtedness (or
any portion thereof) on or before 15 days prior to the bar date for the filing
of such proof of claim, then a Subordinated Lender may make and present such
proof of claim in any Insolvency Proceeding. In no event shall Senior Lender be
liable to any Subordinated Lender for any failure to prove the Subordinated
Indebtedness, to exercise any right with respect thereto or to collect any sums
payable thereon.

          (c) No Interference. In addition, each Subordinated Lender agrees that
to the extent such Subordinated Lender holds any Subordinated Indebtedness at
the relevant time, it will not take any action as the holder of any such
Subordinated Indebtedness that will impede, interfere with or restrict or
restrain the exercise by Senior Lender of rights and remedies under the Loan
Documents and, upon the commencement of any Insolvency Proceeding, such
Subordinated Lender will take such commercially reasonable actions as the holder
of any such Subordinated Indebtedness as may be reasonably necessary or
appropriate to effectuate the subordination provided hereby. In furtherance
thereof, such Subordinated Lender, in its capacity as a holder of Subordinated
Indebtedness, hereby agrees not to (i) object to the amount of the Senior
Indebtedness allowed or permitted to be asserted under the Bankruptcy Code or
the extent to which the Senior Indebtedness is deemed a secured claim, (ii)
oppose or object to any motion filed or supported by Senior Lender for relief
from stay or for adequate protection in respect of the Senior Indebtedness, and
(iii) oppose or object to any motions supported by Senior Lender for Borrower’s
or any guarantor’s use of cash collateral or post-petition borrowing from Senior
Lender or any proposed sale of Borrower’s assets pursuant to Section 363 of the
Bankruptcy Code.

--------------------------------------------------------------------------------



          3.5 Effect of Provisions. The provisions hereof as to subordination
are solely for the purpose of defining the relative rights of the holders of
Senior Indebtedness on the one hand, and the holders of the Subordinated
Indebtedness on the other hand, and none of such provisions shall impair, as
between Borrower and the holders of its Subordinated Indebtedness, the
obligations of Borrower, which are unconditional and absolute, to pay to such
holders all of the Subordinated Indebtedness in accordance with the terms
thereof, nor, except as provided in Section 7 below, shall any such provisions
prevent the holders of Subordinated Indebtedness from exercising all remedies
otherwise permitted by applicable law or under the terms of such Subordinated
Indebtedness upon a default thereunder, subject to the rights, if any, of the
holders of Senior Indebtedness under the foregoing provisions of this Agreement.

          3.6 Subrogation, Etc. Each holder of Subordinated Indebtedness hereby
subordinates to the Senior Indebtedness all rights to be subrogated to the
rights of the holders of the Senior Indebtedness in respect of payments made, or
distributions of assets of Borrower, on the Senior Indebtedness, until the
payment in full in cash of the Senior Indebtedness.

          3.7 Permitted Payments. Borrower may, from time to time, pay or cause
to be paid to any Subordinated Lender, and such Subordinated Lender may accept
and retain, so long as no Default or Event of Default under the Loan Agreement
shall have occurred and be continuing, or would result therefrom, (a) regularly
scheduled payments of interest as and at the times when due and payable under
the Subordinated Indebtedness, as originally executed and delivered, and (b)
payments or prepayments of principal of the Subordinated Indebtedness, only with
the prior written consent of the Senior Lender.

          4. Agreement to Hold in Trust. If any holder of Subordinated
Indebtedness shall receive any payment on account of the Subordinated
Indebtedness in violation of this Agreement, it shall hold such payment in trust
for the benefit of the holders of the Senior Indebtedness and, promptly upon
discovery or notice of such violation, pay it over to such holders for
application in payment of the Senior Indebtedness.

          5. Amendments to Subordinated Agreements / Liens on Collateral. Each
Subordinated Lender covenants and agrees that, unless Senior Lender otherwise
consents thereto in writing, (a) such Subordinated Lender will not amend any of
the provisions of any of the Subordinated Agreements, and (b) such Subordinated
Lender will not obtain liens on or security interests in the Collateral as
security for the Subordinated Indebtedness, and that to the extent any such
liens or security interests are created on or in the Collateral (by operation of
law or otherwise) all such liens and security interests shall be fully
subordinated and junior to the liens on and security interests in the Collateral
in favor of Senior Lender.

          6. Evidence of Subordinated Indebtedness/Legend. Each Subordinated
Lender, for himself or herself or itself and his or her or its heirs, legal
representatives, successors and assigns as holders of Subordinated Indebtedness,
covenants to cause each agreement and instrument representing or evidencing any
of the Subordinated Indebtedness issued or executed by Borrower and held by any
Subordinated Lender to have affixed upon it a legend which reads substantially
as follows:

“THIS INSTRUMENT IS SUBJECT TO A SUBORDINATION AGREEMENT DATED AS OF MAY __,
2008, AMONG THE SUBORDINATED LENDERS (AS DEFINED THEREIN), AND WELLS FARGO
FOOTHILL, LLC, AS SENIOR LENDER, OR ANY REPLACEMENT THEREOF. BY ITS ACCEPTANCE
OF THIS INSTRUMENT, THE HOLDER HEREOF AGREES TO BE BOUND BY THE PROVISIONS OF
SUCH SUBORDINATION AGREEMENT OR ITS REPLACEMENT TO THE SAME EXTENT THAT THE
SUBORDINATED LENDERS ARE BOUND.”

--------------------------------------------------------------------------------



Each Subordinated Lender hereby further covenants and agrees, at the request of
Senior Lender, to pledge and deliver to Senior Lender any and all promissory
notes or other negotiable instruments evidencing Subordinated Indebtedness and
to assign and deliver to Senior Lender any and all collateral therefor as
security for such Subordinated Lender’s obligations under this Agreement. Senior
Lender agrees promptly to release and redeliver same to Subordinated Lenders
upon payment in full of the Senior Indebtedness.

          7. Limit on Right of Action. Each Subordinated Lender, for himself or
herself or itself and his or her or its heirs, legal representatives, successors
and assigns, agrees for the benefit of the holders of the Senior Indebtedness
that, except as otherwise provided herein, so long as the Senior Indebtedness
remains outstanding or committed to be advanced, such Subordinated Lender will
not, directly or indirectly, take any action to accelerate or demand payment of
the Subordinated Indebtedness by Borrower or any guarantor of the Senior
Indebtedness, to collect or receive any direct or indirect payment or
distribution of assets of any kind or character, whether in cash, properties or
securities, by setoff or otherwise, on or with respect to the Subordinated
Indebtedness, to exercise any of its remedies in respect of the Subordinated
Indebtedness, to initiate or join with any creditor in initiating any Insolvency
Proceeding of, or litigation against, Borrower or any guarantor of the Senior
Indebtedness, or to foreclose or otherwise realize on any security given by
Borrower or any other person to secure the Subordinated Indebtedness prior to
the payment in full in cash of the Senior Indebtedness. The foregoing provisions
of this Section 7 are solely for the purpose of defining the relative rights of
the holders of Senior Indebtedness on the one hand and the holders of the
Subordinated Indebtedness on the other and shall not otherwise limit or affect
any rights which the holders of the Subordinated Indebtedness may have against
Borrower under the terms of the agreements evidencing the Subordinated
Indebtedness.

          8. Marshaling. Each Subordinated Lender, for himself or herself or
itself and his or her or its heirs, legal representatives, successors and
assigns, hereby expressly waives any right that he or she or it otherwise might
have to require the holders of Senior Indebtedness to marshal any of the
property of Borrower or any guarantor of the Senior Indebtedness, to resort to
Collateral in any particular order or manner, whether provided for by common law
or statute, or to enforce any guaranty or any Lien given by Borrower as a
condition precedent or concurrent to the exercise of any of their remedies.

          9. Additional Rights of Senior Lender. If any Subordinated Lender, in
violation of this Agreement, shall commence, prosecute or participate in any
suit, action or proceeding against Borrower or any guarantor of the Senior
Indebtedness, Borrower or such guarantor may interpose as a defense or plea the
making of this Agreement and Senior Lender may intervene and interpose such
defense or plea in Senior Lender’s name or in the name of Borrower or such
guarantor. If any Subordinated Lender, in violation of this Agreement, shall
attempt to enforce any security agreement, real estate mortgage, deed of trust,
guaranty or any Lien Instrument or other encumbrance, Senior Lender may, by
virtue of this Agreement, restrain the enforcement thereof in Senior Lender’s
name or in the name of Borrower. If any Subordinated Lender obtains any assets
of Borrower or a guarantor of the Senior Indebtedness as a result of any
administrative, legal or equitable action, or otherwise, such Subordinated
Lender agrees forthwith to pay, deliver and assign to Senior Lender any such
assets for application to the Senior Indebtedness.

--------------------------------------------------------------------------------



          10. Subsequent Changes. Each Subordinated Lender expressly agrees that
Senior Lender may, in its sole and absolute discretion, without notice to or
further assent of such Subordinated Lender or any holder of Subordinated
Indebtedness and without in any way releasing, affecting or impairing the
obligations and liabilities of such Subordinated Lender or holder hereunder: (a)
waive compliance with, or any default under, or grant any other indulgences with
respect to, the Loan Documents (including, without limitation, any waiver of a
condition to an Advance); (b) modify, amend or change any provisions of the Loan
Documents (including, without limitation, any changes to the interest rates,
payment schedules or maximum amount of the Senior Indebtedness); (c) grant
extensions or renewals of or with respect to the Loan Documents, and/or effect
any release, compromise or settlement in connection therewith; (d) agree to the
substitution, exchange, release or other disposition of Borrower, any guarantor
or other obligor of the Senior Indebtedness or of all or any part of the
collateral securing the Senior Indebtedness (whether or not anything or any
amount is received in return therefore); (e) make advances for the purpose of
performing any term or covenant contained in the Loan Documents, with respect to
which Borrower shall be in default; (f) assign or otherwise transfer the Loan
Documents, including, without limitation, this Agreement, or any interest
therein; and (g) deal in all respects with Borrower, the Senior Indebtedness or
any Collateral or guaranty securing the Senior Indebtedness as if this Agreement
were not in effect. The obligations of the Subordinated Lenders under this
Agreement shall be absolute and unconditional, irrespective of the genuineness,
validity, regularity, enforceability or priority of the Loan Documents or any
other circumstances which might otherwise constitute a legal or equitable
discharge of a surety or guarantor. No exercise or nonexercise by Senior Lender
of any right given to it hereunder or under the Loan Documents, and no change,
impairment or suspension of any right or remedy of Senior Lender, shall in any
way affect any Subordinated Lender’s obligations hereunder or give any
Subordinated Lender any recourse against Senior Lender. No right of any current
or future holder of any Senior Indebtedness to enforce subordination as provided
herein shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of Borrower; by any act or failure to act by any such
holder, by any act or failure to act by any other holder of the Senior
Indebtedness, or by any noncompliance by Borrower with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

          11. Waivers. Each Subordinated Lender hereby expressly waives: (a)
notice of acceptance of this Agreement; (b) notice of any default hereunder or
under the Loan Documents and of all indulgences; (c) demand for observance or
performance of, or enforcement of, any terms or provisions of the Loan
Documents; (d) notice of extensions of credit by Senior Lender to Borrower and
of any change in the rate at which interest accrues under the Loan Documents;
(e) except as set forth herein, all other notices and demands otherwise required
by law which such Subordinated Lender may lawfully waive; (f) the right to
assert in any action or proceeding hereupon any setoff, counterclaim or other
claim which it may have against Senior Lender; (g) all rights of subrogation,
reimbursement or contribution against Borrower or any guarantor of the Senior
Indebtedness which might otherwise arise by reason of such Subordinated Lender’s
execution or performance of this Agreement, until payment in full in cash of the
Senior Indebtedness; (h) all rights (statutory or otherwise) that require Senior
Lender to make an election of remedies where Senior Lender holds security
interests and liens on both the real and personal property of Borrower, any
guarantor of or any other obligor on the Senior Indebtedness or to take recourse
first or solely against any particular Collateral securing the Loan Agreement or
the other Loan Documents; (i) all rights (statutory or otherwise) that restrict,
affect or impair the rights or remedies of Senior Lender to collect any
deficiency after the application to the Obligations of any proceeds arising from
the foreclosure of security interests and liens granted to Senior Lender; (j)
any defense based on the adequacy of a remedy at law which might be asserted as
a bar to the remedy of specific performance of this Agreement in any action
brought therefor by any party hereto; and (k) so long as this Agreement remains
in effect, the benefit of all other principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof.

--------------------------------------------------------------------------------



          12. Indulgences Not Waivers. Neither the failure nor any delay on the
part of Senior Lender to exercise any right, remedy, power or privilege
hereunder shall operate as a waiver thereof or give rise to an estoppel, nor be
construed as an agreement to modify the terms of this Agreement, nor shall any
single or partial exercise of any right, remedy, power or privilege with respect
to any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver by a party hereunder
shall be effective unless it is in writing and signed by the party making such
waiver, and then only to the extent specifically stated in such writing.

          13. Covenant Not to Challenge. This Agreement has been negotiated by
the parties with the expectation and in reliance upon the assumption that the
instruments and documents evidencing the Senior Indebtedness and the
Subordinated Indebtedness are valid and enforceable. In determining whether to
enter into this Agreement, Subordinated Lenders, on the one hand, and Senior
Lender, on the other hand, have assumed such validity and enforceability, and
have agreed to the provisions contained herein, without relying upon any
reservation of a right to challenge or call into question such validity or
enforceability. As among Subordinated Lenders, on the one hand, and Senior
Lender, on the other hand, such parties hereby covenant and agree, to the
fullest extent permitted by law, that neither Senior Lender nor Subordinated
Lenders shall initiate in any proceeding a challenge to the validity or
enforceability of the documents and instruments evidencing or securing the
Senior Indebtedness or the Subordinated Indebtedness, as applicable.

          14. Independent Credit Investigations. None of the Subordinated
Lenders, Senior Lender, or their respective directors, officers, agents, or
employees, shall be responsible to any other party for Borrower’s or any
guarantor of the Senior Indebtedness’s solvency, creditworthiness, financial
condition, or ability to repay any of their claims or for the accuracy of any
recitals, statements, representations, or warranties of Borrower or such
guarantor, oral or written, or for the validity, sufficiency, enforceability, or
perfection of their claims or their respective loan documents, or any security
interests or liens granted by Borrower or such guarantor to any claimant in
connection therewith. Each claimant has entered into its respective financing
agreements with Borrower based upon his or her or its own independent
investigation, and makes no warranty or representation to the other claimant,
nor does he or she or it rely upon any representation of the other claimant with
respect to matters identified or referred to in this paragraph.

--------------------------------------------------------------------------------



          15. Effect of Bankruptcy/Additional Financing. This Agreement is
intended to be enforceable as a subordination agreement under Bankruptcy Code
Section 510 notwithstanding the commencement of any bankruptcy or other
Insolvency Proceeding by or against Borrower and, to the full extent permitted
by law, shall apply with full force and effect to any indebtedness arising
pursuant to debtor-in-possession financing arrangements or pursuant to financing
arrangements entered into in connection with the confirmation of a plan of
reorganization under Chapter 11 of the Bankruptcy Code. Each Subordinated Lender
acknowledges and consents that, to the extent that Senior Lender elects at its
option to provide to Borrower additional financing upon terms and conditions
satisfactory to Senior Lender and Borrower, whether prior to, during, or after
an Insolvency Proceeding, or at any other time prior to the Senior Indebtedness
having been indefeasibly paid in full in cash to Senior Lender, such additional
indebtedness (represented by such additional financing), together with any and
all interest or fees thereon (collectively, the “Additional Financing”), shall
become a part of the Senior Indebtedness, and shall be treated as provided under
this Agreement. Further, each Subordinated Lender acknowledges and agrees that
no Subordinated Lender shall object to any terms or conditions of the Additional
Financing, whether in the form of debtor-in-possession financing or cash
collateral use, as may be agreed to by Senior Lender and Borrower, and each
Subordinated Lender acknowledges and agrees that no Subordinated Lender shall be
entitled to any adequate protection under the Bankruptcy Code (whether in the
form of replacement liens or adequate protection payments) nor shall any
Subordinated Lender seek relief from any automatic stay until the Senior
Indebtedness is indefeasibly paid in full in cash to Senior Lender.

          16. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing (including telecopied communication)
and mailed or telecopied or delivered to the applicable party at the addresses
indicated below.

          If to Senior Lender:

Wells Fargo Foothill, LLC
14241 Dallas Parkway, Suite 1300
Dallas, Texas 75254
Attention: Loan Portfolio Manager—Velocity Investments
Telecopy No.: (972) 387-4375

          with a copy (which shall not constitute notice) to:

Kirkpatrick & Lockhart, Preston Gates Ellis LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attention: Gary G. Null
Telecopy No.: (214) 939-5849

--------------------------------------------------------------------------------



If to any Subordinated Lender:

          To such Subordinated Lender at the address listed at its signature
block,

          And to:

 

 

 

Velocity Investments, L.L.C.
3100 Route 138 West
Brinley Plaza, Building 1
Wall, New Jersey 07719
Attention: James J. Mastriani
Telecopy No.: (732) 556-0365

with a copy (which shall not constitute notice) to:

 

 

 

Ragan & Ragan, PC
3100 Route 138 West
Brinley Plaza, Building 1
Wall, New Jersey 07719
Attention: W. Peter Ragan, Sr.
Telecopy No.: (732) 280-4108

or, as to each party, at such other address as shall be designated by such
parties in a written notice to the other parties complying as to delivery with
the terms of this Section 16. All such notices, requests, demands and other
communication shall be deemed given upon receipt by the party to whom such
notice is directed.

          17. Successors; Continuing Effect, Etc. This Agreement is being
entered into for the benefit of Senior Lender and the holders of the Senior
Indebtedness and the Subordinated Indebtedness, and their respective heirs,
legal representatives, successors and assigns. This Agreement shall be a
continuing agreement and shall be irrevocable and shall remain in full force and
effect so long as there are both Senior Indebtedness and Subordinated
Indebtedness outstanding or committed to be advanced. The liability of each
Subordinated Lender hereunder shall be reinstated and revived, and the rights of
the holders of the Senior Indebtedness shall continue, with respect to any
amount at any time paid on account of the Senior Indebtedness which shall
thereafter be required to be restored or returned by the holders of the Senior
Indebtedness in any Insolvency Proceeding (including, without limitation, any
repayment made pursuant to any provision of Chapter 5 of Title 11, United States
Code) or otherwise, all as though such amount had not been paid.

          18. Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and no
modification or waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing signed by each of Senior Lender
and Subordinated Lenders.

--------------------------------------------------------------------------------



          19. Miscellaneous. This Agreement, which may be executed in any number
of counterparts, shall take effect as a sealed instrument and shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed in said State. The headings in this Agreement
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.

          20. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

          (a) EACH OF THE SUBORDINATED LENDERS AND SENIOR LENDER, TO THE EXTENT
THAT HE OR SHE OR IT MAY LAWFULLY DO SO, HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF HIS OR
HER OR ITS OBLIGATIONS ARISING HEREUNDER OR UNDER THE LOAN DOCUMENTS OR WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY, KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY, WAIVES ANY AND ALL OBJECTIONS HE OR
SHE OR IT MAY HAVE AS TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE
OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, TO THE EXTENT THAT HE OR SHE
OR IT MAY LAWFULLY DO SO, EACH OF THE SUBORDINATED LENDERS CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO THE PARTIES AT THE ADDRESSES PROVIDED
HEREIN. TO THE EXTENT THAT ANY SUBORDINATED LENDER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO HIMSELF OR HERSELF OR ITSELF OR HIS OR
HER OR ITS PROPERTY, EACH SUBORDINATED LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF HIS OR HER OR
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE MAXIMUM
EXTENT PERMITTED BY LAW.

          (b) WAIVER OF JURY TRIAL. EACH OF THE SUBORDINATED LENDERS AND SENIOR
LENDER HEREBY VOLUNTARILY, KNOWINGLY, INTENTIONALLY, AND IRREVOCABLY WAIVES
TRIAL BY JURY IN RESPECT OF ANY ACTION BROUGHT ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE SECURITY DOCUMENTS OR ANY OTHER LOAN
DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS OR ACTIONS OF SENIOR LENDER RELATING
TO THE ADMINISTRATION OF THE FINANCING UNDER THE LOAN DOCUMENTS OR THE
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREES THAT NONE OF THE PARTIES WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OF THE
SUBORDINATED LENDERS HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, AND
IRREVOCABLY WAIVES ANY RIGHT HE OR SHE OR IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE SUBORDINATED
LENDERS CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF SENIOR LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SENIOR LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR AGENT AND SENIOR LENDERS TO MAKE OR
CONTINUE TO MAKE THE LOANS.

--------------------------------------------------------------------------------



          21. No Third-Party Beneficiaries. This Agreement is solely for the
benefit of each of Senior Lender and the other holders of Senior Indebtedness,
the Subordinated Lenders and their respective heirs, legal representatives,
successors and assigns, and neither Borrower nor any other Person is intended to
be a third party beneficiary hereunder or to have any right, benefit, priority
or interest under, or because of the existence of, or to have any right to
enforce, this Agreement. Senior Lender and Subordinated Lenders shall have the
right to modify or terminate this Agreement at any time without notice to or
approval of Borrower or any other Person. Nothing in this Agreement is intended
to or shall impair, as among Borrower and Subordinated Lenders, the obligations
of Borrower, which are absolute and unconditional, to pay the Subordinated
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or affect the relative rights of any Subordinated Lender and
creditors of Borrower other than Senior Lender and any other holder of Senior
Indebtedness.

          22. Inconsistent or Conflicting Provisions. In the event a provision
of the documents evidencing or governing the Senior Indebtedness or the
Subordinated Indebtedness is inconsistent or conflicts with the provisions of
this Agreement, the provisions of this Agreement shall govern and prevail.

          23. Counterparts. This Agreement may be executed and delivered in
counterparts, including facsimile counterpart signatures (to be followed in due
course by delivery of original signature counterparts), shall be effective with
respect to a party when such party has delivered its counterpart signature, and
all counterparts taken together shall be deemed a single original agreement.

*The next page is a signature page*

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed under seal as of the day and year first above written.

 

 

 

 

SENIOR LENDER:

 

 

 

WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE

TO

SUBORDINATION AGREEMENT

FOR A SUBORDINATED LENDER

          The undersigned Subordinated Lender, by executing this Counterpart
Signature Page, (i) hereby becomes a party to the Subordination Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”), dated as of May __, 2008, by and among Wells Fargo
Foothill, LLC, a Delaware limited liability company, as Senior Lender, and each
Subordinated Lender who executes a Counterpart Signature Page to the
Subordination Agreement, which Subordination Agreement is acknowledged by
Velocity Investments, L.L.C., a New Jersey limited liability company, as
Borrower, and (ii) hereby agrees to be bound by the terms, conditions, and
limitations set forth in the Subordination Agreement as a Subordinated Lender
(as defined in the Subordination Agreement). Execution below by or on behalf of
a corporation, partnership, limited liability company, trust, or other
non-individual Investor (an “Entity”) constitutes a representation and warranty
that (a) the Entity is duly organized, validly existing, and in good standing
under the laws of its state of organization; (b) it has full organizational
power to execute and agree to the Operating Agreement and to perform its
obligations thereunder; and (c) the individual executing below on behalf of such
Entity has been duly authorized to do so and binds the Entity.

 

 

 

Individual Subordinated Lender:

 

Entity Subordinated Lender:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

 

Print Name of Entity

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Signature

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address (Street/Mailing Address)

 

Title

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address (City, State, Zip Code)

 

Address (Street/Mailing Address)

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Address (City, State, Zip Code)

SIGNATURE PAGE TO SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED AND AGREED TO BY BORROWER:

          Borrower hereby assents to the foregoing Subordination Agreement (and
the terms thereof) and agrees to abide thereby and to keep, observe and perform
the several matters and things therein intended to be kept, observed and
performed by it, and specifically agrees not to make or permit to be made any
payments contrary to the intention and terms of such Agreement.

Executed as of the __ day of May, 2008

VELOCITY INVESTMENTS, L.L.C.,
a New Jersey limited liability company

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------



The State of _____________

County of ________________

          Before me _____________ (here insert the name and character of the
officer) on this day personally appeared ______________________________, known
to me (or proved to me on the oath of _______________ or through
_________________ (description of identity card or other document)) to be the
person whose name is subscribed to the foregoing instrument and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed.

          (Seal)

          Given under my hand and seal of office this ______ day of
_____________, A.D., _________.

 

 

 

________________________________________

 

Notary Public in and for ____________________

 

Notary’s Name (printed): ___________________

 

My commission expires: ___________________

The State of _____________

County of ________________

          Before me _____________ (here insert the name and character of the
officer) on this day personally appeared ______________________________, known
to me (or proved to me on the oath of _______________ or through
_________________ (description of identity card or other document)) to be the
person whose name is subscribed to the foregoing instrument and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed.

          (Seal)

          Given under my hand and seal of office this ______ day of
_____________, A.D., _________.

 

 

 

________________________________________

 

Notary Public in and for ___________________

 

Notary’s Name (printed): __________________

 

My commission expires: ___________________

1

--------------------------------------------------------------------------------



The State of _____________

County of ________________

          Before me _____________ (here insert the name and character of the
officer) on this day personally appeared ______________________________, known
to me (or proved to me on the oath of _______________ or through
_________________ (description of identity card or other document)) to be the
person whose name is subscribed to the foregoing instrument and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed.

          (Seal)

          Given under my hand and seal of office this ______ day of
_____________, A.D., _________.

 

 

 

________________________________________

 

Notary Public in and for ___________________

 

Notary’s Name (printed): __________________

 

My commission expires: ___________________

2

--------------------------------------------------------------------------------



Exhibit G

RISK FACTORS

          An investment in our company and the Securities involves a high degree
of risk. You should carefully consider the risks below which are related to
Velocity Asset Management, Inc. and its subsidiaries including Velocity
Investments, LLC, together with the other information contained in this
Memorandum and the attached Exhibits, before you decide to invest in our
company. If any of the following risks occur, our business, results of
operations and financial condition could be harmed, the trading price of our
common stock and/or our Series A-1 convertible preferred stock could decline,
and you could lose all or part of your investment. The risks and uncertainties
described below are intended to be the material risks that are specific to us
and to our industry. New risk factors emerge from time to time and it is not
possible for us to predict all such risk factors, nor can we assess the impact
of all such risk factors on our business or the extent to which any factor, or
combination of factors, may cause future actual results to differ materially
from those contained in any historical or forward-looking statements.

Risks Related to Our Business

We have a limited operating history and our business and future prospects are
difficult to evaluate.

          Prior to our acquisition of STB, Inc. (the former parent of our
current subsidiaries) on February 3, 2004, our company had been inactive since
1991. STB was organized in 2003, and none of its subsidiaries has conducted
business for more than five years. Due to our limited operating history, our
ability to execute our business strategy is materially uncertain and our
operations and prospects are subject to all risks inherent in a developing
business enterprise. Our limited operating history also makes it difficult to
evaluate our long term commercial viability. Our ability to execute our business
strategy must be evaluated in light of the problems, expenses and difficulties
frequently encountered by new businesses in general and a distressed asset
management and liquidation company specifically.

We may not be able to purchase consumer receivable portfolios at favorable
prices or on sufficiently favorable terms or at all.

          Our ability to execute our business strategy depends upon the
continued availability of consumer receivable portfolios that meet our
purchasing criteria and our ability to identify and finance the purchases of
such assets. The availability of consumer receivable portfolios at favorable
prices and on terms acceptable to us depends on a number of factors outside of
our control, including:

 

 

·

the continuation of the current growth trend in debt;

 

 

·

the continued volume of consumer receivable portfolios available for sale;

 

 

·

competitive factors affecting potential purchasers and sellers of consumer
receivable portfolios; and

 

 

·

fluctuation in interest rates.

3

--------------------------------------------------------------------------------



          The market for acquiring consumer receivable portfolios is becoming
more competitive, thereby possibly diminishing our ability to acquire such
portfolios at attractive prices in future periods. The growth in consumer debt
may also be affected by:

 

 

·

a slowdown in the economy;

 

 

·

reductions in consumer spending;

 

 

·

changes in the underwriting criteria by originators;

 

 

·

changes in laws and regulations governing lending and bankruptcy; and

 

 

·

fluctuation in interest rates.

          Any slowing of the consumer debt growth trend could result in a
decrease in the availability for purchase of consumer receivable portfolios that
could affect the purchase prices of such portfolios. Any increase in the prices
we are required to pay for such assets in turn will reduce the possible profit,
if any, we generate from such assets.

We may not be able to recover sufficient amounts from the assets we acquire to
recover the costs associated with the purchase and servicing of those assets and
to fund our operations.

          We acquire and collect on consumer receivable portfolios that contain
charged-off receivables. In order to operate profitably over the long term, we
must continually purchase and collect on a sufficient volume of receivables to
generate revenue that exceeds our costs. Our inability to realize value from our
receivable portfolios in excess of our expenses may compromise our ability to
remain as a going concern. For accounts that are charged-off, the originators or
interim owners of the receivables generally have:

 

 

·

made numerous attempts to collect on these obligations, often using both their
in-house collection staff and third-party collection agencies;

 

 

·

subsequently deemed these obligations as uncollectible; and

 

 

·

charged-off these obligations.

          These receivable portfolios are purchased at significant discounts to
the actual amounts the obligors owe. These receivables are difficult to collect
and actual recoveries may vary and be less than the amount expected. In
addition, our collections may worsen in a weak economic cycle. We may not
recover amounts in excess of our acquisition and servicing costs.

          Our ability to recover on our consumer receivable portfolios and
produce sufficient returns can be negatively impacted by the quality of the
purchased receivables. In the normal course of our portfolio acquisitions, some
receivables may be included in the portfolios that fail to conform to certain
terms of the purchase agreements and we may seek to return these receivables to
the seller for payment or replacement receivables. However, we cannot guarantee
that any of such sellers will be able to meet their payment obligations to us.
Accounts that we are unable to return to sellers may yield no return. If cash
flows from operations are less than anticipated as a result of our inability to
collect sufficient amounts on our receivables, our ability to satisfy our debt
obligations, purchase new portfolios and our future growth and profitability may
be materially adversely affected.

4

--------------------------------------------------------------------------------



We are subject to intense competition for the purchase of consumer receivables
that may affect our ability to purchase distressed assets at acceptable prices
or at all.

          We compete with other purchasers of consumer receivable portfolios,
with third-party collection agencies and with financial services companies that
manage their own portfolios of these portfolios. We compete on the basis of
reputation, industry experience and performance. Some of our competitors have
greater capital, personnel and other resources than we have. The possible entry
of new competitors, including competitors that historically have focused on the
acquisition of different asset types, and the expected increase in competition
from current market participants, may reduce our access to consumer receivable
portfolios. Aggressive pricing by our competitors could raise the price of such
distressed assets above levels that we are willing to pay, which could reduce
the amount of such assets suitable for us to purchase or, if purchased by us,
reduce the profits, if any, generated by such assets. If we are unable to
purchase distressed assets at favorable prices or at all, our revenues and our
ability to cover operating expenses may be negatively impacted and our earnings
could be materially reduced.

We are dependent upon third parties, in particular, the law firm of Ragan &
Ragan, P.C., to service the legal collection process of our consumer receivable
portfolios.

          We are dependent upon the efforts of our third party servicers, in
particular the law firm of Ragan & Ragan, P.C., to service and collect our
consumer receivables. Any failure by our third party servicers to adequately
perform collection services for us or remit such collections to us could
materially reduce our revenues and possibly our profitability. In addition, our
revenues and profitability could be materially adversely affected if we are not
able to secure replacement servicers. Until December 2004, our sole servicer had
been the law firm of Ragan & Ragan, P.C., the principals of which are W. Peter
Ragan, Sr. and W. Peter Ragan, Jr., our vice president and a director, and
president of our wholly-owned subsidiary, VI, respectively. Since December 2004,
we have purchased portfolios with receivables from obligors in all 50 states,
and entered into third party servicing arrangements with approximately 85 law
firms under which such attorneys service and collect our consumer receivables.

It is a conflict of interest for W. Peter Ragan, Sr. to serve as a director and
officer of our company and for W. Peter Ragan, Jr. to serve as an officer of our
company, while also being the principals of Ragan & Ragan, P.C., our third party
servicer in the State of New Jersey.

          As officers and, in the case of W. Peter Ragan, Sr., also as a
director, of our company, Messrs. Ragan and Ragan have a fiduciary duty to our
stockholders. However, their position as the principals of the law firm Ragan &
Ragan, P.C., the primary third party servicer of our consumer receivable
portfolios, interests in distressed real property and tax lien certificates, may
compromise their ability to make decisions in the best interests of our
stockholders.

          Each of Messrs. Ragan and Ragan devotes approximately 50% of his
business time to our affairs in accordance with the terms of his respective
employment agreement and the balance of his business time to his law practice
which includes the representation of companies that may be deemed our
competitors. Accordingly, there are potential conflicts of interest inherent in
such relationship. The current agreement by and between our wholly-owned
subsidiary, VI, and Ragan & Ragan P.C. is for one calendar year, and
automatically extends for additional periods of one calendar year each unless
terminated by us. The agreement provides for the payment to such firm of a
contingency fee equal to 25% of all amounts collected and paid by the obligors.
The shareholders of Ragan & Ragan, P.C. are W. Peter Ragan, Sr., our vice
president and a director, and W. Peter Ragan Jr., president of our wholly-owned
subsidiary, VI. During 2007 and 2006, we paid Ragan & Ragan, P.C an aggregate of
$1,134,345 and $1,241,244 respectively, for services rendered in accordance with
the terms of the agreements between our subsidiaries and Ragan & Ragan, P.C.
Pursuant to an employment agreement dated January 1, 2004, by and between W.
Peter Ragan, Sr. and us, Mr. Ragan, Sr. is entitled to an annual salary of
$100,000 in consideration for his position as our Vice President and president
of our wholly-owned subsidiaries, J. Holder, Inc. (“JHI”) and VOM, LLC. In
addition, pursuant to an employment agreement dated January 1, 2004, by and
between W. Peter Ragan, Jr. and us, Mr. Ragan, Jr. is entitled to an annual
salary of $100,000 per year in consideration for his position as president of
our wholly owned subsidiary, VI.

5

--------------------------------------------------------------------------------



          Our subsidiary, JHI, has entered into a one-year retainer agreement
with the law firm of Ragan & Ragan, P.C. and such firm has agreed to provide
legal services at varying hourly rates in connection with the purchase and sale
of JHI’s interests in distressed real property with a minimum fee of $1,500 per
each purchase and sale. In addition, such firm is entitled to receive a finder’s
fee equal to 15% of JHI’s net profit, if any, at the time of sale of any
property interest referred to us by Ragan & Ragan, P.C. The retainer agreement
is for a one year period commencing January 1, 2005, and renews for successive
periods of one year each unless terminated by our subsidiary.

          Each of Messrs. Ragan and Ragan beneficially own approximately 13.7%
of our issued and outstanding shares of common stock.

          Our subsidiary, VOM has entered into a retainer agreement with the law
firm of Ragan & Ragan, P.C., in which such firm has agreed to provide legal
services at varying hourly rates in connection with the foreclosure of tax lien
certificates with a minimum fee of $1,500 per foreclosed tax lien certificate
and a commission equal to 15% of VOM’s net profit, if any, at the time of sale
of any real property acquired by VOM upon foreclosure of a tax lien certificate.

          Ragan & Ragan, P.C. is currently our third party servicer for
collections in the State of New Jersey. Our third party servicing agreements
with Ragan & Ragan, P.C. have terms no more favorable than our third party
servicing agreements with other third party servicers in other states.

The loss of any of our executive officers may adversely affect our operations
and our ability to successfully acquire distressed assets.

          John C. Kleinert, our president and chief executive officer, W. Peter
Ragan, Sr., our vice president, W. Peter Ragan, Jr., president of our
wholly-owned subsidiary, VI, and Mr. James J. Mastriani, our chief financial
officer, chief legal officer, treasurer and secretary, are responsible for
making substantially all management decisions, including determining which
distressed assets to purchase, the purchase price and other material terms of
such acquisitions. Although we have entered into employment agreements with each
of such individuals, the loss of any of their services could disrupt our
operations and adversely affect our ability to successfully acquire consumer
receivable portfolios, interests in distressed real property and tax lien
certificates. In addition, we have not obtained “key man” life insurance on the
lives of Mr. Kleinert, Mr. Ragan, Sr., Mr. Ragan, Jr. and Mr. Mastriani.

If we are unable to access external sources of financing we may not be able to
fund and grow our operations.

          We depend on loans from our credit facility and other external sources
to fund and expand our operations. Our ability to grow our business is dependent
on our access to additional financing and capital resources at acceptable rates.
The failure to obtain financing and capital on acceptable financing terms as
needed would limit our ability to purchase consumer receivable portfolios,
interests in distressed real property and tax lien certificates and achieve our
growth plans.

          Our agreement with Wells Fargo, our credit facility, is limited to
$22,500,000. As of April 15, 2008, we have approximately $9,000,000 of credit
remaining available. As such, we may have insufficient credit lines available to
purchase additional receivables, unless we successfully obtain additional
credit.

6

--------------------------------------------------------------------------------



          We may also consider raising additional capital from time to time
which financings may take the forms of private placement offerings, pipes or
public offerings of equity or debt securities, or a combination thereof.
Although we have no specific capital raising transactions currently under
negotiation, we may determine to undertake such transactions at any time. Such
transactions could include the sale of equity at less than the market price of
our common stock at the time of such transaction, although we have no present
intention to undertake below market transactions, and could be for gross
proceeds of as low as $1,000,000 to approximately $10,000,000 or more. The terms
of any such capital raising transaction would be considered by the Board of
Directors at the time it is proposed by management.

We may incur substantial indebtedness from time to time in connection with our
operations.

          We may incur substantial debt from time to time in connection with our
purchase of consumer receivable portfolios which could affect our ability to
obtain additional funds and may increase our vulnerability to economic
downturns. In particular,

 

 

·

we could be required to dedicate a portion of our cash flows from operations to
pay debt service costs and, as a result, we would have less funds available for
operations, future acquisitions of consumer receivable portfolios, interests in
distressed real property and tax lien certificates, and other purposes;

 

 

·

it may be more difficult and expensive to obtain additional funding through
financings, if available at all;

 

 

·

we would be more vulnerable to economic downturns and fluctuations in interest
rates, less able to withstand competitive pressures and less flexible in
reacting to changes in our industry and general economic conditions; and

 

 

·

if we defaulted under our existing senior credit facility or other indebtedness
or if our lenders demanded payment of a portion or all of our indebtedness, we
may not have sufficient funds to make such payments.

If an event of default occurs under our secured financing arrangements, it could
seriously harm our operations.

          On January 27, 2005, VI entered into a Loan and Security Agreement
with Wells Fargo, through which Wells Fargo agreed to provide VI with a three
year $12,500,000 senior credit facility (the “Initial Credit Facility”) to
finance up to 60% of the purchase price of the acquisition of individual pools
of unsecured consumer receivables that are approved by Wells Fargo under
specific eligibility criteria set forth in the Loan and Security Agreement. On
February 27, 2006, VI entered into a First Amendment to the Loan and Security
Agreement with Wells Fargo (the “Amended and Restated Loan Agreement”). Pursuant
to the Amended and Restated Loan Agreement, Wells Fargo extended the Initial
Credit Facility until January 27, 2009 (formerly January 27, 2008) and agreed to
increase the advance rate under the credit facility to 75% (up from 60%) of the
purchase price of individual pools of unsecured consumer receivables that are
approved by Wells Fargo. Wells Fargo also agreed to reduce the interest rate on
the loan from 3.5% above the prime rate of Wells Fargo Bank, N.A. to 1.5% above
such prime rate. In addition, the amortization schedule for each portfolio has
been extended from twenty-four to thirty months. Wells Fargo also agreed to
reduce the personal guarantees associated with the line from $1,000,000 to
$250,000. On February 23, 2007, Wells Fargo increased the line to $17,500,000
pursuant to the Third Amendment to the Loan and Security Agreement. On February
29, 2008, Wells Fargo increased the line to $22,500,000, extended the maturity
date of the facility to January 2011 and eliminated limited personal guarantees,
pursuant to the Fourth Amendment to the Loan and Security Agreement.

7

--------------------------------------------------------------------------------



          Any indebtedness that we incur under such line of credit is secured by
a first lien upon all of our assets, including all of our portfolios of consumer
receivables acquired for liquidation. If we default under the indebtedness
secured by our assets, those assets would be available to the secured creditor
to satisfy our obligations to the secured creditor. Any of these consequences
could adversely affect our ability to acquire consumer receivable portfolios,
interests in distressed real property and tax lien certificates, and operate our
business.

The restrictions contained in the secured financings could negatively impact our
ability to obtain financing from other sources and to operate our business.

          VI has agreed to maintain certain ratios with respect to outstanding
advances on the Credit Facility against the estimated remaining return value on
Wells Fargo financed portfolios. As of February 29, 2008, VI has agreed to
maintain at least $14,000,000 in VI’s member’s equity. In addition, the net
income of VI for each calendar quarter will not be less than $350,000. We have
also agreed to maintain at least $25,000,000 in stockholders’ equity and
subordinated debt for the duration of the facility and the net income for each
calendar quarter will not be less than $200,000.

          Our loan and security agreement contains certain restrictive covenants
that may restrict our ability to operate our business. Furthermore, the failure
to satisfy any of these covenants could:

 

 

·

cause our indebtedness to become immediately payable;

 

 

·

preclude us from further borrowings from these existing sources; and

 

 

·

prevent us from securing alternative sources of financing necessary to purchase
consumer receivable portfolios, interests in distressed real property and tax
lien certificates and to operate our business.

          As a result of our line of credit with Wells Fargo, we anticipate that
we will incur significant increases in interest expense offset, over time, by
expected increased revenues from consumer receivable portfolios purchased
utilizing funds under such line of credit. No assurance can be given that the
expected revenues from such purchased portfolios will exceed the additional
interest expense.

Our collections on unsecured consumer receivables may decrease if bankruptcy
filings increase.

          During times of economic recession, the amount of defaulted consumer
receivables generally increases, which contributes to an increase in the amount
of personal bankruptcy filings. Under certain bankruptcy filings an obligor’s
assets are sold to repay credit originators, but since certain of the
receivables we purchase are unsecured, we often would not be able to collect on
those receivables. We cannot assure you that our collection experience would not
decline with an increase in bankruptcy filings. If our actual collection
experience with respect to our unsecured receivable portfolios is significantly
lower than we projected when we purchased the portfolios, our realization on
those assets may decline and our earnings could be negatively affected. We use
estimates for recognizing revenue on a majority of our receivable portfolio
investments and our earnings would be reduced if actual results are less than
estimated.

8

--------------------------------------------------------------------------------



We may not be able to acquire consumer receivables of new asset types or
implement a new pricing structure.

          We may pursue the acquisition of consumer receivable portfolios of
asset types in which we have little current experience. We may not be able to
complete any acquisitions of receivables of these asset types and our limited
experience in these asset types may impair our ability to collect on these
receivables. This may cause us to pay too much for these receivables, and
consequently, we may not generate a profit from these receivable portfolio
acquisitions.

If we fail to manage our growth effectively, we may not be able to execute our
business strategy.

          We have experienced rapid growth over the past several years and
expect to maintain our growth. However, our growth will place demands on our
resources and we cannot be sure that we will be able to manage our growth
effectively. Future internal growth will depend on a number of factors,
including:

 

 

·

the effective and timely initiation and development of relationships with
sellers of consumer receivable portfolios and strategic partners;

 

 

·

our ability to efficiently collect consumer receivables; and

 

 

·

the recruitment, motivation and retention of qualified personnel.

          Sustaining growth will also require the implementation of enhancements
to our operational and financial systems and will require additional management,
operational and financial resources. There can be no assurance that we will be
able to manage our expanding operations effectively or that we will be able to
maintain or accelerate our growth and any failure to do so could adversely
affect our ability to generate revenues and control our expenses.

Our operations could suffer from telecommunications or technology downtime,
disruption or increased costs.

          Our ability to execute our business strategy depends in part on
sophisticated telecommunications and computer systems. The temporary loss of our
computer and telecommunications systems, through casualty, operating malfunction
or servicer’s failure, could disrupt our operations. In addition, we must record
and process significant amounts of data quickly and accurately to properly bid
on prospective acquisitions of consumer receivable portfolios and to access,
maintain and expand the databases we use for our collection and monitoring
activities. Any failure of our information systems and their backup systems
would interrupt our operations. We may not have adequate backup arrangements for
all of our operations and we may incur significant losses if an outage occurs.
Any interruption in our operations could have an adverse effect on our results
of operations and financial condition.

Our inability to obtain or renew required licenses could have a material adverse
effect upon our results of operations and financial condition.

          We currently hold a number of licenses issued under applicable
consumer credit laws. Certain of our current licenses and any licenses that we
may be required to obtain in the future may be subject to periodic renewal
provisions and/or other requirements. Our inability to renew such licenses or
take any other required action with respect to such licenses could limit our
ability to collect on some of our receivables and otherwise have a material
adverse effect upon our results of operations and financial condition.

9

--------------------------------------------------------------------------------



Risk Factors Relating to Our Industry

Government regulations may limit our ability to recover and enforce the
collection of our consumer receivables.

          Federal, state and municipal laws, rules, regulations and ordinances
may limit our ability to recover and enforce our rights with respect to the
consumer receivables acquired by us. These laws include, but are not limited to,
the following Federal statutes and related regulations and comparable statutes
in states where obligors reside and/or where creditors are located:

 

 

·

the Fair Debt Collection Practices Act;

 

 

·

the Federal Trade Commission Act;

 

 

·

the Truth-In-Lending Act;

 

 

·

the Fair Credit Billing Act;

 

 

·

the Equal Credit Opportunity Act;

 

 

·

the Fair Credit Reporting Act; and

 

 

·

the Fair Foreclosure Act.

          We may be precluded from collecting consumer receivables we purchase
where the creditors or other previous owners or servicers failed to comply with
applicable law in originating or servicing such acquired receivables. Laws
relating to the collection of consumer debt also directly apply to our business.
Our failure to comply with any laws applicable to us, including state licensing
laws, could limit our ability to recover on our receivables and could subject us
to fines and penalties, which could reduce our earnings and result in a default
under our loan arrangements.

          Additional laws may be enacted that could impose additional
restrictions on the servicing and collection of consumer receivables. Such new
laws may adversely affect the ability to collect on our receivables which could
also adversely affect our revenues and earnings.

Class action suits and other litigation in our industry could divert our
management’s attention from operating our business and increase our expenses.

          Certain originators and servicers in the consumer credit industry have
been subject to class actions and other litigation. Claims have included failure
to comply with applicable laws and regulations and improper or deceptive
origination and servicing practices. If we become a party to any such class
action suit or other litigation, our results of operations and financial
condition could be materially adversely affected.

Risk Factors Relating to Our Securities

Our quarterly operating results may fluctuate and cause our stock price to
decline.

          Because of the nature of our business, our quarterly operating results
may fluctuate, which may adversely affect the market price of our common stock.
Our results may fluctuate as a result of any of the following:

 

 

·

the timing and amount of collections on our consumer receivable portfolios;

10

--------------------------------------------------------------------------------



 

 

·

our inability to identify and acquire additional consumer receivable portfolios;

 

 

·

a decline in the estimated value of our consumer receivable portfolio
recoveries;

 

 

·

the timing of sales of interests in distressed real property and redemption of
tax lien certificates;

 

 

·

increases in operating expenses associated with the growth of our operations;
and

 

 

·

general and economic market conditions.

Because three stockholders own a large percentage of our voting stock, other
stockholders’ voting power may be limited.

          As of April 15, 2008, John C. Kleinert, W. Peter Ragan, Sr. and W.
Peter Ragan, Jr., three of our executive officers, beneficially owned or
controlled approximately 81.9% (including shares issuable upon exercise of
warrants owned by such stockholders) of our shares. If those stockholders act
together, they will have the ability to control matters submitted to our
stockholders for approval, including the election and removal of directors and
the approval of any merger, consolidation or sale of all or substantially all of
our assets. As a result, our other stockholders may have little or no influence
over matters submitted for stockholder approval. In addition, the ownership of
such three stockholders could preclude any unsolicited acquisition of us, and
consequently, materially adversely affect the price of our common stock. These
stockholders may make decisions that are adverse to your interests.

Our organizational documents and Delaware law make it more difficult for us to
be acquired without the consent and cooperation of our board of directors and
management.

          Provisions of our organizational documents and Delaware law may deter
or prevent a takeover attempt, including a takeover attempt in which the
potential purchaser offers to pay a per share price greater than the current
market price of our common stock. Under the terms of our certificate of
incorporation, our board of directors has the authority, without further action
by the stockholders, to issue shares of preferred stock in one or more series
and to fix the rights, preferences, privileges and restrictions of such shares.
The ability to issue shares of preferred stock could tend to discourage takeover
or acquisition proposals not supported by our current board of directors. In
addition, we are subject to Section 203 of the Delaware General Corporation Law,
which restricts business combinations with some stockholders once the
stockholder acquires 15% or more of our common stock.

The issuance of authorized shares of preferred stock and additional common stock
may result in dilution to existing stockholders, adversely affect the rights of
existing stockholders and depress the price of our common stock.

          We have 10,000,000 shares of authorized “blank check” preferred stock,
the terms of which may be fixed by our board of directors. Our board of
directors has the authority, without stockholder approval, to create and issue
one or more series of such preferred stock and to determine the voting, dividend
and other rights of the holders of such preferred stock. Depending on the
rights, preferences and privileges granted when the preferred stock is issued,
it may have the effect of delaying, deferring or preventing a change in control
without further action by the stockholders, may discourage bids for our common
stock at a premium over the market price of the common stock and may adversely
affect the market price of and voting and other rights of the holders of our
common stock. In connection with this Placement, we agreed that for a time
period commencing upon the initial closing date and continuing until the date
which is twelve months from the date hereof, that we would not grant any right
to any holder of Company securities to adjust the exercise, conversion, exchange
or reset price under such securities; provided, however, that the foregoing
shall not preclude the entering into share-based adjustment provisions for stock
splits, mergers, consolidations and the like.

11

--------------------------------------------------------------------------------



          As of April 15, 2008, there were 1,380,000 shares of preferred stock
outstanding. In addition to the preferred stock, we are authorized to issue
40,000,000 shares of our common stock. As of April 15, 2008, there were
17,066,821 shares of our common stock issued and outstanding. However, the total
number of shares of common stock issued and outstanding does not include
outstanding unexercised options, warrants, convertible debt or convertible
preferred shares exercisable for 10,109,410 of shares of common stock. As of
April 15, 2008, we have reserved up to 10,109,410 shares of our common stock for
issuance upon exercise of outstanding stock options, warrants, convertible debt
and convertible preferred stock. We have reserved a total of 1,000,000 shares of
common stock under our 2004 Equity Incentive Program. As of April 15, 2008,
232,000 shares have been issued.

          Under most circumstances, our board of directors has the right,
without stockholder approval, to issue authorized but unissued and nonreserved
shares of our common stock. If all of these shares were issued, it would dilute
the existing stockholders and may depress the price of our common stock.

          Any of (i) the exercise of the outstanding options and warrants, (ii)
the conversion of the preferred stock, or (iii) the conversion by the
convertible note holders of such notes into shares of our common stock will
reduce the percentage of common stock held by the public stockholders. Further,
the terms on which we could obtain additional capital during the life of the
options and warrants may be adversely affected, and it should be expected that
the holders of the options and the warrants would exercise them at a time when
we would be able to obtain equity capital on terms more favorable than those
provided for by such options and warrants. As a result, any issuance of
additional shares of common stock may cause our current stockholders to suffer
significant dilution and depress the price of our common stock.

Common stock eligible for future sale may depress the price of our common stock
in the market.

          As of April 15, 2008, there were 17,066,821 shares of common stock
held by our present stockholders, and approximately 14,247,720 shares may be
available for public sale by means of ordinary brokerage transactions in the
open market pursuant to Rule 144, promulgated under the Securities Act, subject
to certain limitations. 3,100,063 shares, 1,364,005 shares and 1,076,250 shares
may be sold pursuant to current registration statements effective on August 12,
2005, December 29, 2005 and December 18, 2007, respectively. In general,
pursuant to Rule 144, after satisfying a six month holding period: (i)
affiliated stockholders (or stockholders whose shares are aggregated) may, under
certain circumstances, sell within any three month period a number of securities
which does not exceed the greater of 1% of the then outstanding shares of common
stock or the average weekly trading volume of the class during the four calendar
weeks prior to such sale and (ii) non-affiliated stockholders may sell without
such limitations, provided we are current in our public reporting obligations.
Rule 144 also permits the sale of securities by non-affiliates that have
satisfied a one year holding period without any limitation or restriction. Based
on the number of shares of common stock outstanding, approximately 3,100,000
shares could be sold under Rule 144 during the next 90 days. The sale of such a
large number of shares may cause the price of our common stock to decline.

12

--------------------------------------------------------------------------------



The limited prior public market and trading market may cause possible volatility
in the price of our securities.

          There has only been a limited public market for our securities and
there can be no assurance that an active trading market in our securities will
be maintained. In addition, the overall market for securities in recent years
has experienced extreme price and volume fluctuations that have particularly
affected the market prices of many smaller companies. The trading price of our
common stock is expected to be subject to significant fluctuations including,
but not limited to, the following:

 

 

·

quarterly variations in operating results and achievement of key business
metrics;

 

 

·

changes in earnings estimates by securities analysts, if any;

 

 

·

any differences between reported results and securities analysts’ published or
unpublished expectations;

 

 

·

announcements of new contracts or service offerings by us or our competitors;

 

 

·

market reaction to any acquisitions, divestitures, joint ventures or strategic
investments announced by us or our competitors;

 

 

·

demand for our services and products;

 

 

·

shares being sold pursuant to Rule 144 or upon exercise of warrants; and

 

 

·

general economic or stock market conditions unrelated to our operating
performance.

          These fluctuations, as well as general economic and market conditions,
may have a material or adverse effect on the market price of our securities.

We have never paid dividends on our common stock and do not anticipate paying
dividends on our common stock for the foreseeable future; therefore, returns on
your investment may only be realized by the appreciation in value of our
securities, if any.

          We have never paid any cash dividends on our common stock and do not
anticipate paying any cash dividends on our common stock in the foreseeable
future. We plan to retain any future earnings to finance growth. Because of
this, investors who purchase our common stock and/or convert their warrants into
common stock may only realize a return on their investment if the value of our
common stock appreciates. If we determine that we will pay dividends to the
holders of our common stock, there is no assurance or guarantee that such
dividends will be paid on a timely basis.

We may be de-listed from the AMEX if we do not meet continued listing
requirements.

          If we do not meet the continued listing requirements of the AMEX and
our common stock is delisted by the AMEX, trading of our common stock would
thereafter likely be conducted on the OTC Bulletin Board. In such case, the
market liquidity for our common stock would likely be negatively affected, which
may make it more difficult for holders of our common stock and preferred stock
to sell their securities in the open market and we could face difficulty raising
capital necessary for our continued operations.

          As set forth in AMEX Company Guide Section 1002:

          The Board of Governors of AMEX may, in its discretion, at any time,
and without notice, suspend dealings in, or may remove any security from,
listing or unlisted trading privileges.

13

--------------------------------------------------------------------------------



          AMEX, as a matter of policy, will consider the suspension of trading
in, or removal from listing or unlisted trading of, any security when, in their
opinion:

 

 

·

the financial condition and/or operating results of the issuer appear to be
unsatisfactory; or

 

 

·

it appears that the extent of public distribution or the aggregate market value
of the security has become so reduced as to make further dealings on the AMEX
inadvisable; or

 

 

·

the issuer has sold or otherwise disposed of its principal operating assets, or
has ceased to be an operating company; or

 

 

·

the issuer has failed to comply with its listing agreements with the AMEX; or

 

 

·

any other event shall occur or any condition shall exist which makes further
dealings on the AMEX unwarranted.

Risks Related to this Private Placement

There is no minimum offering size and no escrow.

          We are selling the Notes on a “best efforts” basis. There is no
minimum amount of Notes which we must sell before we receive, and have the right
to expend, the net proceeds from the sale of any Notes. The proceeds from the
sale of the Notes will not be held in escrow, and we, upon accepting
subscription, at our discretion may immediately expend the subscription
proceeds.

Subscription to this placement is restricted to accredited investors. There is
no assurance that you will receive a return on your investment because
securities acquired in this placement will be restricted.

          We are offering the Notes pursuant to exemptions from registration
that depend in part on the investment intent of the investors. In order to
purchase the Note, you will be required to represent that you are purchasing the
securities for your own account for investment purposes and not with a view to
resale or distribution. We will place a restrictive legend on the securities
that we sell in this placement.

          You should be prepared to bear the economic risk of your investment
for an indefinite period. Our cash flows from operations are not sufficient to
pay our operating expenses. We rely on outside financing, including the proceeds
from the sale of our shares of common stock and the proceeds of this placement
to provide necessary working capital. You should be able to withstand the total
loss of your investment.

This placement is on a “best efforts” basis, which means that we may not be ale
to raise the funds we expect to raise. We may not raise the Maximum Amount, and
even if we do, we may not be able to fund our working capital requirements
without additional financing.

          The Notes are being offered hereby on a “best efforts” basis and not
on a “firm commitment” basis and as a result, we may not be able to consummate
this placement. There can be no assurance that the Maximum Amount will be
raised. There is no assurance as to how long our funding will enable us to
operate without additional financing. We may close upon amounts less than the
Maximum Amount. We may require additional capital in order to continue to
support and increase our acquisition of consumer receivable portfolios. If you
purchase Notes, you will do so without any assurance that we will raise enough
money to meet our ongoing working capital needs.

14

--------------------------------------------------------------------------------



You should consult your own tax and legal advisors concerning income tax risks.

          We urge our prospective investors to consult with their own
representatives, including their own tax and legal advisors, with respect to the
federal (as well as state and local) income tax consequences of this investment
before subscribing to this private placement. Prospective investors should not
construe the information set forth in this term sheet as providing any tax
advice and this term sheet is not intended to be a complete or definitive
summary of the tax consequences of an investment in the Notes. Prospective
investors are advised to consult with their own tax counsel concerning the tax
aspects of the purchase of our Notes.

There are restrictions on the transferability of the Notes offered hereby.

          This Placement is being made pursuant to Section 4(2) of the Act
and/or the provisions of Rule 506 of Regulation D thereunder and, accordingly,
the Notes offered hereby have not been registered under the Act and may not be
re-offered, sold, or otherwise. Further, the Notes are being offered only to
persons who are accredited investors. Investors must therefore be prepared to
bear the economic risk of an investment in the Securities for an indefinite
period of time.

This offering has not been reviewed by the Securities and Exchange Commission
nor any state securities authority.

          This Placement will not be registered with the Securities and Exchange
Commission under the Act, or with the securities agency of any state. The Notes
are being offered in reliance upon exemptions from the registration provisions
of the Act and state securities laws applicable only to offers and sales to
investors meeting the suitability requirements set forth herein. As such,
investors will not have the benefit of review by the Securities and Exchange
Commission nor any state securities authority. The terms and conditions of the
Placement may not comply with the guidelines and regulations established for
offerings that are required to be registered and qualities with those agencies.

The Notes are offered under a private offering exemption.

          The Notes are being offered to prospective investors under the private
offering exemptions from registration available under the Act. If we should fail
to comply with the requirements of these exemptions, Investors may have the
right to rescind their purchases if they so desire. Since compliance with the
exemption rules is highly technical, it is possible that, if a shareholder seeks
rescission, he may succeed. If a number of noteholders were to successfully seek
rescission, we would face severe financial demands that could have a material
adverse effect on the Company and the non-rescinding noteholders.

Our management has broad discretion under applicable principles and provisions
of corporate law to manage our business, including the allocation and use of the
net proceeds of this Placement, and we may not use the proceeds in ways with
which our stockholders desire.

          Our management will have broad discretion with respect to the
expenditure of the net proceeds of the Placement, including discretion to use
the proceeds in ways with which stockholders may disagree. Investors will be
relying on the judgment of our management regarding the application of the
proceeds of the Placement.

It is not possible to foresee all risks that may affect us. Moreover, we cannot
predict whether we will successfully effectuate our current business plan. Each
prospective investor is encouraged to carefully analyze the risks and merits of
an investment in the Securities and should take into consideration when making
such analysis, among others, the Risk Factors discussed above.

15

--------------------------------------------------------------------------------



Exhibit H

Annual Report on Form 10-K for the Year Ended December 31, 2007

16

--------------------------------------------------------------------------------